Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 1 of 97




              EXHIBIT C
     Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 2 of 97
                                                                                                                     10/21/2019 3:00 PM
                                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                                Envelope No. 37825659
                                                                                                                       By: Joshua Carroll
                                                                                                             Filed: 10/21/2019 3:00 PM

                                       CAUSE NO.

EMBASSY, INC. D/B/A                                      §                  IN THE DISTRICT COURT OF
HOUSTON DOLLS                                            §
    Plaintiff,                                           §
                                                         §
v.                                                       §                       HARRIS COUNTY, TEXAS
                                                         §
AIX SPECIALTY INSURANCE                                  §
COMPANY                                                  §
      Defendant.                                         §
                                                         §                               JUDICIAL DISTRICT

                                  PLAINTIFF’S ORIGINAL PETITION

        Plaintiff Embassy Inc. d/b/a Houston Dolls (“Plaintiff’ or “Embassy”), files this

Original Petition complaining of AIX Specialty Insurance Company (“Defendant” or “AIX”)

and, for cause of action, would respectfully show the Court as follows:

                                     DISCOVERY CONTROL PLAN

         1.       Embassy intends to conduct discovery under Level 2 of Texas Rule of Civil

Procedure 190.2 and affirmatively pleads that this suit is not governed by the expedited-

actions process set forth in Texas Rule of Civil Procedure 169.

                                          RULE 47 ALLEGATION

        2.        Pursuant to Tex. R. Civ. P. 47(c), Embassy affirmatively pleads that it seeks

monetary relief over $200,000, but not more than $1,000,000, and non-monetary relief.1
                                                                                                           /
                                                    PARTIES

        3.        Plaintiff Embassy, Inc. is a Texas corporation authorized to conduct

business in Texas.




i
  Plaintiff makes this Rule 47 designation without prejudicing its right to seek and recover any amounts in excess of
$1,000,000 which continue to accrue as a result of the prosecution of this action.



Plaintiff’s Original Petition                                                                                   Page 1
  Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 3 of 97




       4.      Defendant AIX Specialty Insurance Company, a foreign insurance carrier,

organized and existing under the laws of Delaware and authorized to conduct business

in Texas, whose principal place of business is located as 1209 Orange St., Wilmington,

DE 19801, may be served with process by serving the Texas Commissioner of Insurance

at 333 Guadalupe Street, Austin, Texas 78701, as its agent for service because

defendant is required by the Texas Insurance Code section 804.103(b) to appoint and

maintain an agent for service of process but has not done so.

                                JURISDICTION & VENUE

       5.      The Court has jurisdiction over this lawsuit because the damages and relief

sought herein are within the jurisdictional limits of this Court. Venue is proper in Harris

County, Texas because Harris County is the county in which all or a substantial part of

the events or omissions giving rise to the claim occurred.

                                         FACTS

       6.      This is an insurance coverage dispute. AIX refuses to provide the benefits

paid for by Embassy (the insured) under the insurance policy between the parties.

Specifically, AIX has refused to pay for the defense and indemnification of Embassy in

the litigation styled K.B. v. Embassy, Inc. et al, Cause No. 2019-12170, in the 234th

Judicial District Court of Harris County, Texas (the “Underlying Lawsuit”). AIX denied

coverage after reviewing the original petition, citing only one inapplicable exclusion. An

amended petition in the Underlying Lawsuit has been subsequently filed. Despite the fact

that Embassy has presented the petition to AIX and requested a defense, AIX has refused

to respond. Based on the terms of the insurance policy and the allegations in the petition

filed in the Underlying Lawsuit, Embassy is entitled to a complete defense and indemnity.




Plaintiff’s Original Petition                                                        Page 2
  Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 4 of 97



Embassy was, therefore, compelled to file this lawsuit against AIX seeking to obtain the

benefits under the policy for which it paid AIX significant premiums.

       7.      K.B., the Plaintiff in the Underlying Lawsuit, filed her Original Petition

against Embassy on February 18, 2019. The Original Petition alleges that on June 2,

2017, Embassy overserved alcohol to K.B., who was a dancer at Embassy’s gentlemen’s

club, which was the proximate cause of her suffering bodily injury, including but not limited

to a seizure and/or loss of consciousness and, ultimately, an alleged sexual assault

purportedly committed by a patron of the club.

       8.      K.B. brought multiple causes of action against Embassy, including

negligence, gross negligence, and negligent activity/undertaking.        In particular, K.B.

alleged, among other things, that Embassy was negligent in (1) serving alcoholic

beverages to clients that it knew would be served to underage dancers, (2) serving

alcoholic beverages to underage dancers; (3) failing to provide reasonable education,

policies and/or training of employees regarding the serving of alcoholic beverages to

patrons and minors, (4) hiring, training, and supervising its employees, and (5) failing to

routinely inspect private dance rooms. A true and correct copy of the original petition in

the Underlying Lawsuit is attached hereto as Exhibit A.

       9.      AIX issued a Commercial Liability Insurance Policy, policy no. L15-

A837352-01, to Embassy for the policy period of January 30, 2017 to January 30, 2018.

A true and correct copy of the Policy is attached hereto as Exhibit B.

        10.    The Policy provides in relevant part as follows:

               SECTION 1 - COVERAGES

               COVERAGE A             BODILY INJURY AND PROPERTY DAMAGE
               LIABILITY



Plaintiff’s Original Petition                                                          Page 3
  Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 5 of 97




               1.      Insuring Agreement

               a.      We will pay those sums that the insured become legally
                       obligated to pay as damages because of “bodily injury” or
                       “property damage” to which this insurance applies. We will
                       have the right and duty to defend the insured against any “suit”
                       seeking those damages. However, we will have no duty to
                       defend the insured against any “suit” seeking damages for
                       “bodily injury” or “property damage” to which this insurance
                       does not apply. We may, at our discretion, investigate any
                       “occurrence” and settle any claim or “suit” that may result.


               b.      This insurance applies to “bodily injury” and “property
                       damage” only if:

                       (1) The “bodily injury" or “property damage” is caused by an
                       “occurrence” that takes place in the “coverage territory”;

                       (2) The “body injury” or “property damage” occurs during the
                       policy period....

       11.     The Policy defines “bodily injury” as “bodily injury, sickness or disease

sustained by a person, including death resulting from any of these at any time.” The

Policy also defines “occurrence” as “an accident, including continuous or repeated

exposure to substantially the same general harmful conditions.”

       12.     The Underlying Lawsuit includes allegations of “bodily injury” caused by an

“occurrence” as those terms are defined in the Policy.

        13.    Embassy complied with the Policy’s notice requirements and provided

written notice of the Underlying Lawsuit to AIX requesting that AIX tender a defense to

Embassy for the allegations contained in the Original Petition in the Underlying Lawsuit.

On April 3,2019, AIX denied Embassy’s request for a defense and denied coverage under

the Policy relying solely upon an exclusion from coverage where the bodily injury is

suffered by an independent contractor. Specifically, AIX’s denial letter stated that AIX




Plaintiff's Original Petition                                                             Page 4
     Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 6 of 97




“disclaims any coverage and/or defense obligations in this matter because the “bodily

injury” was sustained by an independent contract as outlined in Section 2 Exclusions and

Section V Definitions.” A copy of AIX’s denial letter is attached hereto as Exhibit C.

        14.    AIX wrongfully denied coverage under K.B.’s Original Petition. Nowhere in

K.B’s Original Petition does she allege that she was an independent contractor of

Embassy when she allegedly suffered the bodily injury for which she sued Embassy. AIX

clearly and improperly relied upon information outside the four corners of the Policy and

the four corners of K.B.’s Original Petition in order to unreasonably deny coverage and

defense to Embassy. On September 19, 2019, Embassy sent pre-suit correspondence

to AIX requesting that it reconsider its wrongful denial of the request for a defense and

explaining how AIX’s denial violated the “Eight Corners Rule.” AIX wholly failed to

respond. A copy of Embassy’s pre-suit correspondence is attached hereto as Exhibit D.

        15.     Based on the Policy, AIX has a duty to defend and a duty to indemnify

Embassy in the Underlying Lawsuit. The bodily injury was caused by an occurrence that

took place during the policy period. There are no applicable exclusions that would

otherwise bar coverage. Thus, AIX has a duty to defend, and, ultimately, a duty to

indemnify.

                                  CAUSES OF ACTION

A.      Declaratory Judgment

        16.     Embassy incorporates each and every factual allegation set forth above as

if set forth fully herein.

        17.    AIX is obligated under the Policy to defend and indemnify Embassy in the

Underlying Lawsuit. AIX has breached its obligations under the Policy by failing to provide




Plaintiff’s Original Petition                                                        Page 5
     Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 7 of 97




a defense to Embassy and wrongfully denying coverage for the bodily injury alleged in

the Underlying Lawsuit. An actual controversy exists between Embassy and AIX that

requires judicial declaration pursuant to Chapter 37 of the Texas Civil Practice &

Remedies Code by this Court of the parties’ rights and duties under the Policy. By way

of this lawsuit, Embassy requests that this Court issue judgment declaring that AIX has a

duty to defend and a duty to indemnify Embassy under the Policy in connection with the

Underlying Lawsuit.

B.      Breach of Contract

        18.     Embassy incorporates each and every factual allegation set forth above as

if set forth fully herein.

        19.     Embassy fully performed its obligations under the Policy and paid the

required policy premiums to AIX.      AIX is obligated under the Policy to defend and

indemnify Embassy in the Underlying Lawsuit. AIX has breached its obligations under

the Policy by wrongfully denying coverage and a defense for the bodily injury alleged in

the Underlying Lawsuit. As a result of AIX’s breach of its obligations under the Policy,

Embassy has suffered and will continue to suffer damages, including but not limited to

attorney’s fees incurred in the defense of the Underlying Lawsuit.

C.      Violation of Texas Insurance Code Unfair Settlement Practices Act

        20.     Embassy incorporates each and every factual allegation set forth above as

if set forth fully herein.

        21.     AIX has violated Texas Insurance Code §541.010, or the Unfair Settlement

Practices Act. With respect to Embassy’s request for defense under K.B.’s Original

Petition, AIX refused to pay a claim without conducting a reasonable investigation. As a




Plaintiff’s Original Petition                                                      Page 6
     Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 8 of 97




result of AIX’s violations of the Texas Insurance Code Unfair Settlement Practices Act,

Embassy has suffered prejudice and damages for which it seeks to recover from AIX in

this lawsuit.

D.      Attorney’s Fees

        22.     Embassy incorporates each and every factual allegation set forth above as

if set forth fully herein.

        23.     Embassy attempted to resolve this dispute prior to filing this lawsuit.

However, AIX wholly failed to respond to Embassy’s pre-suit correspondence. Embassy

was required to engage the undersigned firm of attorneys and has agreed to pay the

same a reasonable attorney’s fee. Pursuant to Tex. Civ. Prac. & Rem. Code §37.009,

§38.001(8) and Tex. Ins. Code §541.152(a)(1), Embassy prays for recovery of its

reasonable and necessary attorney’s fees, costs and expenses through trial and any

subsequent appeal.

                                CONDITIONS PRECEDENT

        24.     All conditions precedent to recovery hereunder have been performed or

have occurred.

                                         PRAYER

        WHEREFORE, Plaintiff Embassy, Inc. prays that this Court enter judgment for it

and against Defendant AIX Specialty Insurance Company for the following:

        a. declaration that AIX has a duty to defend Embassy under the Policy in

connection with the Underlying Lawsuit;

        b. declaration that AIX has a duty to indemnify Embassy under the Policy in

connection with the Underlying Lawsuit;




Plaintiff’s Original Petition                                                      Page 7
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 9 of 97
4




           c. judgment awarding reimbursement of all attorney’s fees, costs and expenses

    incurred by Embassy in defense of the Underlying Lawsuit;

           d. judgment awarding attorney’s fees incurred herein;

           e. costs of suit; and

           f. all other relief, at law or in equity, to which Embassy may be justly entitled.



                                                       Respectfully submitted,

                                                       irelan mcdaniel, pllc

                                                        /s/ Jacob M. Stephens_____
                                                      Bradford W. Irelan
                                                      State Bar No. 10411550
                                                      birelan@imtexaslaw.com
                                                      Jacob M. Stephens
                                                      State Bar No. 24066143
                                                      jstephens@imtexaslaw.com
                                                      2520 Caroline Street, 2nd Floor
                                                       Houston, Texas 77004
                                                      Telephone: 713-222-7666
                                                       Facsimile:   713-222-7669


                                                       /s/ Masoud Darvishi
                                                      MASOUD DARVISHI, SBOT
                                                      #24069570
                                                      THE DARVISHI LAW FIRM, P.L.L.C.
                                                      1711 Potomac Drive, Suite 1
                                                      Houston, TX 77057
                                                      Telephone: (713) 492-5511
                                                      E-Mail: darvishilaw@gmail.com

                                                       COUNSEL FOR PLAINTIFF
                                                       EMBASSY, INC.




    Plaintiff's Original Petition                                                           Page 8
 Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 10 of 97
                                                                                                       2/18/20196:11 PM
                                                                            Marilyn Burgess - District Cleric Hams County
                                                                                                 Envelope No. 31280957
                          2019-12170/Court: 234                                                             By: Joshua Hall
                                                                                                Filed: 2/18/2019 6:11 PM

                                CAUSE NO.

 K.B.                                            §      IN THE DISTRICT COURT OF
                                                 §
         Plaintiff,                              §
                                                 §
 VS.                                             §      HARRIS COUNTY, TE^|S
                                                 §
 EMBASSY INC D/B/A/ HOUSTON                      §
 DOLLS CABARET, AND HOUSTON
 PROTECTION SECURITY, INC.
                                                 §
                                                 §
                                                                             u
                                                 §
                                                                        vO>
         Defendants.                             §
                                                 §                      CIAL DISTRICT
                                                                 %
        PLAINTIFF’S ORIGINAL PETITION AND REOl^T
                                                                     FOR DISCLOSURES

TO THE HONORABLE JUDGE OF SAID COURT:
                                                      W
        COMES NOW, K.B., hereinafter referred |§^as “Plaintiff,” and files this her Original

Petition complaining of EMBASSY INC                   HOUSTON DOLLS, AND HOUSTON
PROTECTION SECURITY, INC. hergj                 !er referred to as “Defendants,” and for cause of
                                          K
action would respectfully show the Co^Ts follows:
                                     ©    DISCOVERY LEVEL

        1.      Plaintiff inten^tnat discovery be conducted under Level 2 of Rule 190.3 of the

Texas Rules of Civil Pr

                       xo                 II.    PARTIES
                      V#
                ^^if
        2.         iff, K.B., is an individual residing in Liberty County, Texas.
               ©
             ^Defendant, EMBASSY INC D/B/A HOUSTON DOLLS CABARET, is a

Domestic For-Profit Corporation doing business in the State of Texas. Defendant may be served

with process by and through its registered agent Jaakko Talvitie at 7301 N FM 620 Ste 155, Austin,


                                                                                    EXHIBIT
                                                                                          A
                                                 i
  Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 11 of 97




Texas 78726-4537. Plaintiff requests that citation be issued, and that process be served upon

Defendant at this time.

        4.     Defendant, HOUSTON PROTECTION SECURITY, INC., is a Domestic For-

Profit Corporation doing business in the State of Texas. Defendant may be served ^v|th process by

serving its registered agent for service, Vicky Partida, 506 Live Oak, St. Pasa      | Texas 77506-

3526. Plaintiff requests that citation be issued, and that process be served ^en Defendant at this

time.


                             HI.     JURISDICTION AND VEtjj&E
                                                                    O
        5.     Venue is proper in Harris County, Texas, pj^^^nt to Section 15.002 of the Texas
Civil Practice & Remedies Code because all or a sub^gfial part of the events giving rise to this

action occurred in Harris County, Texas.

        6.     This court has jurisdiction o          \s cause because the Defendant the amount in
controversy is within jurisdictional limit^^this Court.

                               IV. . A&NCY RELATIONSHIP

        7.
                                   jgr
               At the time and (on|tne occasion in question, Defendant Houston Dolls located at
313 Rankin Road #H, Houst^Vexas 77073, was owned and operated by Tony Nouri with ties to


                 L8
Rankin Road, Inc. an  r entities under Mr. Nouri. The employees involved at Houston Dolls
and Houston Proj^ion Security, Inc. were working within the course and scope of their

employment f<#J5efendant Houston Dolls and are therefore, both entities are vicariously liable for

the condui^fcof its agents, employees and/or servants, as well as for Plaintiff s injuries and damages

under the doctrine of respondeat superior.




                                                  2
  Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 12 of 97




       8.      Furthermore, Plaintiff affirmatively alleges that Defendants violated the provisions

of Texas Alcoholic Beverage Code Section 106.14 and are thus not entitled to the “safe harbor”

defense offered therein.

                                          V.     FACTS

       9.      In 2001, Tony Nouri and his partners purchased Houston Doll            he strip center

it is located in. It was Houston Dolls pattern and practice to provide the^drinks to loosen up.

Thereafter, Houston Dolls and its clients would attempt to take advijjttage of the girls in their
                                                                        $
intoxicated state. To date, several young women and teenagers have oeen killed or sexually abused
                                                                  @2)
at Houston Dolls.

        10.    Rachel Williams - a 19-year-old danncer
                                                             A
                                                    gt^vho was provided numerous drinks
                                                         <9
throughout her shift. After her shift, Houston Dolls avowed this intoxicated and underage dancer

to leave the club. She later crashed her car, wjji      engulfed Ms. Williams in fire, and she died,
                                                 a
Employees at Houston Dolls were well                 that Ms. Williams was heavily intoxicated and
                                          K
                                          ©
slurring her words before she left. She ^ssurvived by her parents and minor child. Houston Dolls

settled the case before it went          Defendants continued its pattern and practice of getting

underage girls intoxicated for^x.
                                  CT
        II.    Brandy             a 20-year-old dancer who was provided alcoholic shot after shot
until she became int^cated. Like Ms. Williams, Ms. Gibbs was routinely allowed to consume
alcohol at the dj$§f^ion and encouragement of Mr. Nouri and management. After taking at least

              if
seven shot&oO’ard liquor, Ms. Gibbs was allowed to leave the club heavily intoxicated. Ms. Gibbs

got behind the wheel and crashed in to Julio Guardado -killing him. Houston Dolls settled the case

before it went to trial. Defendants continued its pattern and practice of getting underage girls

intoxicated for the benefit of its clients and management.




                                                 3
  Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 13 of 97




        12.     In 2013, Harris County Attorney VinceRyan on behalf of the State of Texas, sought

to enjoin Houston Dolls from operating as an adult cabaret business for the purpose of prostitution,

the promotion of prostitution and organized criminal activity. Houston Dolls settled the case before

it went to trial. Houston Dolls continued its pattern and practice of getting .^Tderage girls

intoxicated for sex.

        13.
                                                                               o
                That same year, undercover agents of the Texas Alcohol and^Jeverage Commission

arrested an underage dancer after the dancer ordered a round of shots a^dionsumed them in front

of the TABC agents. Defendants admit there was no corrective ac|K taken against the bartender,

waitress or dancer. In fact, Defendants continued to serve alcoKgsffo a number of underage dancers

including Kendall Swan.

        14.     On June 25, 2014, a 20-year-old danceri^amed Vanessa Ordonez was given numerous

alcoholic drinks until she became sick and vomitei ^ouston Dolls’ company policy was that any time

dancers, employees and customers became, i         cated, a member of management was supposed to
provide them with a safe way to get hom^Oktead of calling Ms. Ordonez a cab, or paying for a hotel

room, Houston Dolls allowed an uj         ge and intoxicated woman to be escorted from the premises.

Having nowhere else to go, Ms._^„.„onez began walking down Rankin Road toward the gas station. A

short time later, she was hifc^Ma car suffering serious and permanent bodily injuries. Houston Dolls
                         Cf
settled the case before<^went to trial.

        15.         Ipfe 2, 2017, an 18-year-old employee named K.B. came to work and was advised

by Tony Noualcj)attend to “Dave.” One of Houston Dolls’ VIP customers and friends. Management,
              3?
bartenders      longtime waitresses and staff were aware that Dave would try to get dancers drunk and

take advantage of them in the VIP rooms. Because Dave would spend so much money at Houston

Dolls, management would often look the other way, or bend rules for Dave. Specifically, management

and staff would serve any dancer with Dave - alcohol - regardless of age. On that night, Dave ordered



                                                   4
  Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 14 of 97




drinks for himself and Ms. B. When the drinks arrived, Ms. B took a sip of her drink. Ms. B realized

the drink contained alcohol. Ms. B signaled to the waitress that the drink was not water. The waitress

signaled to Ms. B not to worry, “Dave,” was a VIP. Ms. B felt like she had to drink the alcohol because

Dave was a VIP. At some point, Dave requested that Ms. B chug an entire glass of a clear alcohol.

Wanting to please management and its VIP guests, Ms. B complied. A short timo^l^r, she began to
feel sick and lost consciousness. With the help of the waitress, Dave escorted hg|^to one of the back


rooms. While unconscious, Dave undressed Ms. B, removed her tamj                     and began raping her

vaginally and anally.

        16.     At some point, Ms. B began to have what looked li        seizure and Dave got off of Ms.

B and yelled for help as he dressed. When help arrived, peo$f^Jhestioned why her clothes were off,
and why there was a bloody tampon on the floor. Th^^lso found Ms. B’s earring on the floor.

Shockingly, no one called 9-1 -1 or called the polic@,£msJead, Dave was allowed to continue to drink in

the strip club as Ms. B’s friend had to call 9-1 -
                                                     s5?self and get an ambulance.
        17.     At the hospital, Ms. B was ^^ected to a number of examinations that were humiliating

and uncomfortable to test for numerou^p^cually Transmitted Infections. She then made a report to an

investigating officer. In addition       treatment provided that night, Ms. B has undergone therapy and

counseling. It is believed that^p^B will require a lifetime of therapy and treatment as a result of PTSD
caused by the brutal rap^oipn 18-year-old girl.

                     o<^.        NEGLIGENCE & GROSS NEGLIGENCE

        18.             tiff incorporates the previous allegations.

        Ift^^At all times material, Defendants were doing business as Houston Dolls, a bar

which sells and serves alcoholic beverages under a permit or license issued by the Texas Alcoholic

Beverage Commission.




                                                     5
  Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 15 of 97




       20.      Plaintiff would show that the incident in question and her resulting sexual assault

and damages were brought about and caused by the negligence and carelessness of Defendants

through the actions of one more of their agents, servants, and/or employees:

             a. Selling or serving alcoholic beverages to K.B., when they knew shq^^s underage;

             b. Failing to provide reasonable education, policies, and/or traiflj fPto employees,
                agents, and/or representatives regarding the serving of alcoh. Ihc beverages to
                patrons and minors, including K.B.;

             c. Providing policies and/or training to employees, agenjs_ /or representatives that
                unreasonably encouraged the excessive and unsafe^gwnig of alcoholic beverages
                to patrons and minors, including K.B.;
             d. Providing and/or encouraging policies and/or a(|pE?nosphere that caused, created or
                contributed to a pattern and practice among e^^joyees, agents, and representatives
                that unreasonably encouraged the exc           and unsafe servicing of alcoholic
                beverage to patrons and minors, includn      B.

       21.      Defendants Houston Dolls, and H&gsfon Protection Security, Inc., owed a duty to

hire qualified employees, train, supervise an           ’in competent employees and to prevent injuries
to the general public, including Ms. B.^^'fendants breached their duty by hiring unqualified,

untrained employees failing supervy^^d retaining incompetent employees, which proximately

caused injuries to Ms. B.
                                   O
                        lOMpjjlf the Texas Alcoholic Beverage Code makes it illegal to provide
       22.      Section

alcoholic beverages to a:      nor. On the night in question, Defendants violated this statute. K.B. is

the type of perso^i       statute was written to protect, and she suffered the type of harm the statute

was meant to          ent. Thus, this conduct constitutes negligence per se.

        2^i>    Further, the character of the incident is such that it would not ordinarily have

occurred in the absence of negligence, and that instrumentality causing the injuries were under the

management and control of Defendants.




                                                    6
  Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 16 of 97




       24.     Defendants are responsible for the conduct of its employees, agents and/or

representatives acts and/or omission because they were done knowingly and with conscious

deliberation in spite of the known high degree of risk of harm to others. Said conduct constitutes

gross negligence, thereby entitling Plaintiff to punitive damages, in an amount to,^^determined

by a jury.                                                                     „

                                 VII.    NEGLIGENT ACTIVITY
                                                                               Cr
                                                                          vO
        25.    Defendants Houston Dolls, and Houston Protection^curity, Inc.’s negligent
                           injuries to Ms. B by failing to prevent tl^^v
conduct resulted in severe                                               ing of alcohol to underage

dancers and/or allowing same to occur routinely. Defendants         er failed to take reasonable care
                                                               S>
in handling the situation where underage dancers a e'inSutniely served alcohol. Defendants
                                                           3
'malfeasance in allowing the underage service of^foohol to underage dancer, waitresses and

employees, in conjunction with other contemptuous acts/omissions proximately caused Ms. B

to suffer severe and permanent injuries an^Td      ages.

                              VIII.         8GENT UNDERTAKING
        26.    Defendants develol
                                        oompany safety rules and regulations that sought to prevent
                                  o
the serving of alcohol to undgtage dancers, waitresses and employees. Defendants admit that the

purpose of the safety r^te|      :re to prevent the known and foreseeable risk of serious injury or
death to underage^ ^s-who consumed alcohol and then were allowed to leave the club
intoxicated. De^^^its further admit that the safety rules and regulations were meant to comply

with Texa:
              0oholic Beverage Code.       As part of the Texas State Law and its own company

policies, Defendants undertook to comply with the Texas Alcoholic Beverage Code. Defendants

Houston Protection Security, Inc. also undertook a duty to provide security services to Houston

Dolls and Rankin Road, Inc. and to comply with any contractual agreements with Houston Dolls,




                                                   7
  Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 17 of 97




which included the identification of intoxicated dancers, prevention of underage drinking,

prevention of intoxication, and safety of employees, dancers, waitresses and customers.

       27.     All Defendants undertook, in compliance with the company policies, contract,

Texas Law, and Texas Alcoholic Beverage Code to develop policies, procedures'^ training to

its managers, security, bartenders and staff to comply with the above.

       28.     Defendants undertook this task with knowledge that it              necessary for the

protection of underage women, including minors like Ms. B.            o

       29.     After having undertook such a task, Defendants             to exercise reasonable care

in performing the undertaking.
                                                                9s)
       30.     Plaintiff relied on Defendants’ undertaki
                                                            ft>nd Defendants’ performance of the
undertaking increased the Plaintiffs risk of harm.

       31.     As a direct and proximate resulOif Defendants’ negligence in undertaking to

comply with the company policies, procet 'es, rules, regulations, the TABC, contracts and
                                         CT
security policies and procedures Ms. Buffered severe injuries. Defendants are liable for negligent
                                    ©
undertaking.
                                 0IP
       32.     Each of the foregoing acts and/or omissions of Defendants, singularly or in

combination, constitute^pdlpi^nce and gross negligence and were a proximate cause of Plaintiff s
injuries and PlaintifF^esulting damages.
                   ©             IX.    RESPONDEAT SUPERIOR
               ©
       33^pUnder the doctrine of respondeat superior, Defendants are liable for the negligence

of its owners, managers and employees because they were employees or agents of Defendants at

the time of negligent acts/omissions.




                                                 8
 Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 18 of 97




                                          X.      DAMAGES

       34.       Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff affirmatively

pleads that she seeks monetary relief in excess of $1,000,000 including damages of any kind,

penalties, costs, expenses, pre-judgment interest, and post-judgement interest as a^>ult of:

       a. Physical impairment in the past and future;
                                                                               Cr
       b. Physical pain and suffering incurred by Plaintiff in the past and f£We;

       c. Mental anguish incurred by Plaintiff in the past and future.   sir
       d. Medical expenses in the future; and                        ^

       f. Physical impairment sustained in the past and, in all    sonable probability that Plaintiff

       will sustain in the future.

                             XI.
                                                        ©
                                     REQUEST FOR^DiSCLOSURES
                 Under Texas Rule of Civil Proce^jp^l 94, Plaintiff hereby requests that Defendants
       35.

disclose, within 50 days of the service of tl^    uest, the information or material described in Rule
194.2. Plaintiff gives notice to Defei^jjtis that she intends to use all discovery responses as

evidence at trial in accordance wi^^bch right and privileges established by Texas Rules of Civil

Procedure 193.7.
                                   ©
                            ©a           XII.    PRAYER

       36.
                         a
                 Forotlj^^ reasons, Plaintiff prays that Defendants be duly cited to appear and
                 ^^at upon a final trial of this cause of action Plaintiff recovers:
answer herein,

                   ent against Defendants for Plaintiff’s actual damages and exemplary damages as

set forth above;

       b. pre-judgment and post-judgment interest as provided by law;

       c. costs of court; and




                                                  9
Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 19 of 97




    d. such other and further relief to which Plaintiff may be entitled.

                                           Respectfully submitted,

                                           CROCKETT LAW, P.C.

                                                     /s/ Brian H. Crockett
                                           By:
                                               Brian H. Crockett
                                                                             Jfc
                                               State Bar No. 24074094 Q)
                                               Tara Afrakhteh
                                               State Bar No. lAQTmg
                                               9900 Westpark pgjple 200
                                               Houston, Tex       63
                                               (281) 953-1 IJlO^Telephone
                                               (281)953-       -Facsimile
                                               brian@cr@^ettlawfirm.com
                                               tara@^^cettl awfl rm. com
                                            ATTOI^^S FOR PLAINTIFF

                                            K.B.     0
                                                 0

                                       ©
                                  0
                           O
                          A
                v#
               ©
          ©
         0
      <3




                                              10
       Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 20 of 97




                                                                                                   Hanover
                                                                                                    Insurance Croup.
                       Privacy Policy and Producer Compensation Practices Disclosures
                                              Privacy Policy Disclosure
Collection of Information
We collect personal information so that we may offer quality products and services. This information may include,
but is not limited to, name, address, Social Security number, and consumer reports from consumer reporting
agencies in connection with your application for insurance or any renewal of insurance. For example, we may
access driving records, insurance scores or health information. Our information sources will differ depending on
your state and/or the product or service we are providing to you. This information may be collected directly from
you and/or from affiliated companies, non-affiliated third parties, consumer reporting agencies, medical providers
and third parties such as the Medical Information Bureau.

Disclosure of Information
We may disclose non-public, personal information you provide, as required to conduct our business and as
permitted or required by law. We may share information with our insurance company affiliates or with third parties
that assist us in processing and servicing your account. We also may share your information with regulatory or law
enforcement agencies, reinsurers and others, as permitted or required by law.
Our insurance companies may share information with their affiliates, but will not share information with non-
affiliated third parties who would use the information to market products or services to you. We do not share the
non-public personal information of customers of our SEC regulated companies or customers who own products of
ours which are SEC regulated with affiliated or non-affiliated companies who would use that information to market
products or services to you.
Our standards for disclosure apply to all of our current and former customers.
Safeguards to Protect Your Personal Information
We recognize the need to prevent unauthorized access to the information we collect, including that held in an
electronic format on our computer systems. We maintain physical, electronic and procedural safeguards intended
to protect all non-public, personal information.
Internal Access to Information
Access to personal, nonpublic information is limited to those people who need the information to provide our
customers with products or services. These people are expected to protect this information from inappropriate
access, disclosure and modification.
Consumer Reports
In some cases, we may obtain a consumer report in connection with an application for insurance. Depending on
the type of policy, a consumer report may include information about you or your business, such as:
•   character, general reputation, personal characteristics, mode of living;
•   credit history, driving record (including records of any operators who will be insured under the policy); and/or
•   an appraisal of your dwelling or place of business that may include photos and comments on its general
    condition.

Access to Information
Upon written request, we will inform you if we have ordered an investigative consumer report. You have the right to
make a written request within a reasonable period for information concerning the nature and scope of the report
and to be interviewed as part of its preparation. You may obtain a copy of the report from the reporting agency and,
under certain circumstances; you may be entitled to a copy at no cost.
You also may review certain information we have about you or your business in our files. To review information we
maintain in our files about you or your business, please write to us, providing your complete name, address and


                                                                                                            Page 1 of 2
                                                                                   EXHIBIT
231 -0862 11 11                                                                          B
       Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 21 of 97



policy number(s), and indicating specifically what you would like to see. If you request actual copies of your file,
there may be a nominal charge.
We will tell you to whom we have disclosed the information within the two years prior to your request. If there is not
a record indicating that the information was provided to another party, we will tell you to whom such information is
normally disclosed.
There is information that we cannot share with you. This may include information collected in order to evaluate a
claim under an insurance policy, when the possibility of a lawsuit exists. It may also include medical information
that we would have to forward to a licensed medical doctor of your choosing so that it may be properly explained.
Correction of Information
If after reviewing your file you believe information is incorrect, please write to the consumer reporting agency or to
us, whichever is applicable, explaining your position. The information in question will be investigated. If
appropriate, corrections will be made to your file and the parties to whom the incorrect information was disclosed, if
any, will be notified. However, if the investigation substantiates the information in the file, you will be notified of the
reasons why the file will not be changed. If you are not satisfied with the evaluation, you have the right to place a
statement in the file explaining why you believe the information is incorrect. We also will send a copy of your
statement to the parties, if any, to whom we previously disclosed the information and include it in any future
disclosures.
Our Commitment to Privacy
In the insurance and financial services business, lasting relationships are built upon mutual respect and trust. With
that in mind, we will periodically review and revise our privacy policy and procedures to ensure that we remain
compliant with all state and federal requirements. If any provision of our privacy policy is found to be non-
compliant, then that provision will be modified to reflect the appropriate state or federal requirement. If any
modifications are made, all remaining provisions of this privacy policy will remain in effect. For more detailed
information about our privacy policy, visit our Web site, located at www.hanover.com.

                                         Producer Compensation Disclosure
Our products are sold through independent agents and brokers, often referred to as “Producers.” We may pay
Producers a fixed commission for placing and renewing business with our company. We may also pay additional
commission and other forms of compensation and incentives to Producers who place and maintain their business
with us. Details of our Producer compensation practices may be found at www.hanover.com.

                                                   Further Information
If you have questions about our privacy policy, or if you would like to request information we have on file, please
write to us at our Privacy Office, N435, The Hanover Insurance Group, Inc., 440 Lincoln Street, Worcester, MA
01653. Please provide your complete name, address and policy number(s). A copy of our Producer Compensation
Disclosure is also available upon written request addressed to the attention of the Corporate Secretary, N435, The
Hanover Insurance Group, 440 Lincoln Street, Worcester, MA 01653.
231-0862 (11/11)
This notice is being provided on behalf of the following Hanover Companies: The Hanover Insurance Group, Inc. -
Allmerica Financial Alliance Insurance Company - Allmerica Financial Benefit Insurance Company - Allmerica Plus
Insurance Agency, Inc. - Citizens Insurance Company of America - Citizens Insurance Company of Illinois -
Citizens Insurance Company of the Midwest - Citizens Insurance Company of Ohio - Citizens Management, Inc. -
AIX Ins. Services of California, Inc.- Benchmark Professional Insurance Services, Inc.- Campania Insurance
Agency Co. Inc.- Campmed Casualty & Indemnity Co. Inc - Chaucer Syndicates Limited- Educators Insurance
Agency, Inc.- Hanover Specialty Insurance Brokers, Inc. - The Hanover American Insurance Company - The
Hanover Insurance Company - The Hanover New Jersey Insurance Company - The Hanover National Insurance
Company - Hanover Lloyd's Insurance Company - Massachusetts Bay Insurance Company - Opus Investment
Management, Inc. - Professionals Direct Insurance Company - Professionals Direct Insurance Services, Inc. -
Professional Underwriters Agency, Inc.- Verlan Fire Insurance Company - Nova Casualty Company - AIX Specialty
Insurance Company




                                                                                                               Page 2 of 2

231 -0862 11 11
                   Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 22 of 97
       t




              Hanover
               Insurance Group9
                                                                                        COMMERCIAL LINES POLICY
                                                                                         COMMON DECLARATIONS

                              Coverage is Provided in the following Company: AIX Specialty Insurance Company

                                                                                                                                      L15 A837352 00
                                                                                                                                       Renewal of Number
            POLICY NUMBER                             POLICY PERIOD                                                                        AGENCY CODE
                                                    FROM                      TO            AT 12:01 AM STANDARD TIME AT YOUR
   L15 A837352 01
                                              01/30/2017           01/30/2018                MAILING ADDRESS SHOWN BELOW                     1802476
              NAMED INSURED AND MAILING ADDRESS
   Embassy Inc.                                                                          AMWINS Brokerage of Tennessee - 1802476
   DBA: Houston Dolls                                                                    26 Century Blvd., Suite 700
   313 Rankin Road, Suite H                                                              Nashville, TN 37214
   Houston, TX 77073
       DESCRIPTION OF BUSINESS
       Form of Business
       □ Individual ^Corporation                 □Partnership            □Limited Liability Company             □ Organization (Other)
       Business Description: Adult Nightclub


        IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE
       AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY. THIS POLICY CONSISTS OF THE
       FOLLOWING COVERAGE PART(S) FOR WHICH A PREMIUM IS INDICATED. THIS PREMIUM MAY BE SUBJECT TO
                                             ADJUSTMENT.
                                                                                                                                   PREMIUM
                Commercial Property Coverage Part............                                                                  $
                Commercial General Liability Coverage Part                                                                     $ 14,185.00
                Commercial Crime Coverage Part...............                                                                  $
                Commercial Inland Marine Coverage Part....                                                                     $
                 Boiler and Machinery Coverage Part...........                                                                 $
                 Liquor Liability Coverage Part......................                                                          $ 15,815.00
                Terrorism Premium.....................................                                                         $
                 Inspection Fee............................................                                                    $
       PREMIUM
           Prepaid - The total annual premium of $ 30,000.00                                 is due at inception.
       Audit Period: Non-Auditable Unless Indicated byia         DAnnual           X Semi-Annual   DQuarterly       DMonthly       DOther:

This insurance contract is with an insurer not licensed to transact insurance in
this                                                                         part coverage form(S) and forms
insurance staW^6NCTOft65MSfeliSDfe^)itr^iIEBfrOi§QFahfe#A«J^5f?aC»jQ»MRbETE THE ABOVE NUMBERED POLICY,
finances or review the solvency of the surplus lines insurer providing this
coverage, and the insurer is not a member of the property and casualty                                                Texas Premium:          $30,000.00
insurance guaranty association created under Chapter 462 Insurance Code.                                                         Fees:        $250.00
Chapter 225, Insurance Code, requires payment of a 4.85 percent tax on gross                                        Surplus Lines Tax:        $1,467.13
premium.                                                                                                                Stamping Fee:          $45.38
                                                                                                                                 Total:        $31.762.51
Surplus Lines Licensee Name: AmWiNS Brokerage of FL__________________
       801-0153 03 14           ^^jfncjf i|fd^l^g^af'8Hn6urafice jierv?ces Office, Inc., with its permission                                        Page 1 of 1
          Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 23 of 97


                                                                         COMMERCIAL LINES POLICY
      Hanover
       Insurance Group*                                              FORMS AND ENDORSEMENT SCHEDULE


    POLICY NUMBER                                   Coverage is Provided in the following Company:
      L15 A837352 01                                            AIX Specialty Insurance Company


Form Number                 Form Title
IL 00 17 11 98             COMMON POLICY CONDITIONS
                           U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN ASSETS CONTROL ("OFAC")
IL P 001 01 04             ADVISORY NOTICE TO POLICYHOLDERS
801-0077 06 13              RETAINED PREMIUM ENDORSEMENT
801-0136 08 15              SERVICE OF SUIT CLAUSE
801-0121 06 13              TX SURPLUS LINES NOTICE - CANCELLATIONS
801-0142 01 16              TX SURPLUS LINES NOTICE
IL 00 21 09 08              NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD FORM)
401-1126 01 15              NOTICE - REJECTION OF TERRORISM COVERAGE AND DISCLOSURE OF PREMIUM
AIL00160613                 IN WITNESS CLAUSE


801-0022 06 13              LIABILITY INSURANCE DEDUCTIBLE ENDORSEMENT
801-0029 06 13              EXCLUSION - ASBESTOS
801-0030 12 16              EXCLUSION - ASSAULT OR BATTERY
801-0037 06 13              EXCLUSION - INJURY TO INDEPENDENT CONTRACTORS
801-0040 06 13              EXCLUSION - INTENTIONAL ACTS
801-0041 06 13              EXCLUSION - LEAD
801-0043 06 13              EXCLUSION - PUNITIVE AND EXEMPLARY DAMAGE
801-0053 06 13              FIREARMS EXCLUSION
801-0065 06 13              MIN AND DEPOSIT PREMIUM ENDORSEMENT
801-0072 06 13              PREMIUM BASIS ENDORSEMENT
801-0132 12 16              PYROTECHNICS EXCLUSION
801-0161 05 14              DEDUCTIBLE LIABILITY INSURANCE
801-0173 08 16              FULLY EARNED PREMIUM
801-0187 12 16              ESTIMATED AUDIT PREMIUM
CG 00 01 04 13              COMMERCIAL GENERAL LIABILITY COVERAGE FORM
CG 00 33 04 13              LIQUOR LIABILITY COVERAGE FORM
                            RECORDING AND DISTRIBUTION OF MATERIAL OR INFORMATION IN VIOLATION OF
CG 00 68 05 09              LAW EXCLUSION
CG 20 11 04 13              ADDITIONAL INSURED - MANAGERS OR LESSORS OF PREMISES
CG 21 44 07 98              LIMITATION OF COVERAGE TO DESIGNATED PREMISES OR PROJECT
CG 21 46 07 98              ABUSE OR MOLESTATION EXCLUSION
CG 21 47 12 07              EMPLOYMENT-RELATED PRACTICES EXCLUSION

801-0154 03 14            Includes copyrighted material of Insurance Services Office, Inc., with its permission   Page 1 of 2
         Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 24 of 97



Form Number            Form Title
CG 21 49 09 99         TOTAL POLLUTION EXCLUSION ENDORSEMENT
CG 21 67 12 04         FUNGI OR BACTERIA EXCLUSION
                       EXCLUSION OF CERTIFIED ACTS OF TERRORISM AND EXCLUSION OF OTHER
CG 21 75 06 08         ACTS OF TERRORISM COMMITTED OUTSIDE THE UNITED STATES
CG 21 96 03 05         SILICA OR SILICA-RELATED DUST EXCLUSION
CG 24 01 12 04         NON-BINDING ARBITRATION
                       PRODUCTS/COMPLETED OPERATIONS HAZARD REDEFINED (FOR USE WITH CGL
CG 24 07 01 96         AND PRODUCTS POLICIES)
CG 24 26 04 13         AMENDMENT OF INSURED CONTRACT DEFINITION
                       LIMITATION OF COVERAGE TO INSURED PREMISES (FOR USE WITH LIQUOR
CG 28 06 01 96         POLICIES)

 THESE DECLARATIONS TOGETHER WITH THE COMMON POLICY CONDITIONS, COVERAGE PART COVERAGE
  FORM(S) AND FORMS AND ENDORSEMENTS, IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE THE
                                ABOVE NUMBERED POLICY.




801-0154 03 14       Includes copyrighted material of Insurance Services Office, Inc., with its permission   Page 2 of 2
             Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 25 of 97


                                                                                COMMERCIAL GENERAL LIABILITY
        Hanover
         Insurance Group®                                                       COVERAGE PART DECLARATIONS


    POLICY NUMBER                            POLICY PERIOD
        L15 A837352 01                  FROM                         TO                   AT 12:01 AM STANDARD TIME AT YOUR MAILING

                                     01/30/2017                 01/30/2018                            ADDRESS SHOWN BELOW

LIMITS OF INSURANCE
General Aggregate Limit (Other Than Products-Completed Operations)                                    2,000,000
Products-Completed Operations Limit                                                                   Included
Personal Advertising Injury Limit                                                                      1,000,000
Each Occurrence Limit                                                                                  1,000,000
Damage to Premises Rented to You Limit                                                                 100,000            Any one premises
                                                                                                                          Any one person or
Medical Expense Limit                                                                                 2,500               organization
RETROACTIVE DATE (CG 00 02 ONLY)
Coverage A of this Insurance does not apply to "bodily injury" or "property damage" which occurs before the Retroactive
Date, if any, shown here:
ALL PREMISES YOU RENT, OWN OR OCCUPY
  PREM. NO.        BLDG. NO. LOCATION
         1                          313 Rankin Rd , Houston, TX 77073

GENERAL LIABILITY SCHEDULE
                                                                                      Rate         Advance Premium
 PREM.       BLDG.                                          CODE.
  NO.         NO. Classification / Description               NO.   Premium Basis Pr/Ops All Other Pr/Ops    All Other
    1              Nightclubs, Cabarets and                 15656+ 556,283 Sales 22.510          $12,522    Included
                   Comedy Clubs
                   CG 20 11 04 13 - Managers or                                                                      Included
                   Lessors of Premises
                   Balance To Minimum                                                                                $1,663

                                                                    Total Advance Premium:                      $14,185
 THESE DECLARATIONS TOGETHER WITH THE COMMON POLICY CONDITIONS, COVERAGE PART COVERAGE
  FORM(S) AND FORMS AND ENDORSEMENTS, IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE THE
                                ABOVE NUMBERED POLICY.




801-0155 03 14               Includes copyrighted material of Insurance Services Office, Inc., with its permission            Page 1 of 1
          Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 26 of 97


                                                                                      LIQUOR LIABILITY
       Hanover
        Insurance Group*                                                        COVERAGE PART DECLARATIONS


     POLICY NUMBER                              POLICY PERIOD
      L15 A837352 01                    FROM                            TO                  AT 12:01 AM STANDARD TIME AT YOUR MAILING

                                    01/30/2017                    01/30/2018                            ADDRESS SHOWN BELOW

LIMITS OF INSURANCE
Each Common Cause Limit                                                                                     1,000,000
Aggregate Limit                                                                                             1,000,000
RETROACTIVE DATE (CG 00 38 ONLY)
Coverage A of this Insurance does not apply to "bodily injury" or "property damage" which occurs before the Retroactive
Date, if any, shown here:
CLASSIFICATION AND PREMIUM
Classification / Description                               CODE. NO.             Premium Base              Rate         Advance Premium
Liquor Liability - Restaurants, Taverns, Hotels,
Motels, including package sales                                58161            527,150        Sales       30           $15,815
                                                                             Total Advance Premium:                     $15,815

 THESE DECLARATIONS TOGETHER WITH THE COMMON POLICY CONDITIONS, COVERAGE PART COVERAGE
  FORM(S) AND FORMS AND ENDORSEMENTS, IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE THE
                                ABOVE NUMBERED POLICY.




801-0156 0314                Includes copyrighted material of Insurance Services Office, Inc., with its permission        Page 1 of 1
         Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 27 of 97


                                                                                        COMMERCIAL LINES POLICY
      Hanover
       Insurance Croup*                                                                  SCHEDULE OF LOCATIONS


   POLICY NUMBER                            POLICY PERIOD
     L15 A837352 01                 FROM                            TO                   AT 12:01 AM STANDARD TIME AT YOUR MAILING

                                 01/30/2017                    01/30/2018                            ADDRESS SHOWN BELOW

PREM. NO. BLDG. NO.       LOCATION
     1                    313 Rankin Rd , Houston, TX 77073


THESE DECLARATIONS TOGETHER WITH THE COMMON POLICY CONDITIONS, COVERAGE PART COVERAGE
 FORM(S) AND FORMS AND ENDORSEMENTS, IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE THE
                               ABOVE NUMBERED POLICY.




801-0158 0314             Includes copyrighted material of Insurance Services Office, Inc., with its permission      Page 1 of 1
       Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 28 of 97



                                                                                                     IL 00 17 11 98


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                      b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara­                      and
       tions may cancel this policy by mailing or de­                c. Recommend changes.
       livering to us advance written notice of cancel­          2. We are not obligated to make any inspections,
       lation.                                                       surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliv­                 such actions we do undertake relate only to in­
       ering to the first Named Insured written notice               surability and the premiums to be charged. We
       of cancellation at least:                                     do not make safety inspections. We do not un­
       a. 10 days before the effective date of cancel­               dertake to perform the duty of any person or
            lation if we cancel for nonpayment of pre­               organization to provide for the health or safety
            mium; or                                                 of workers or the public. And we do not warrant
                                                                     that conditions:
       b. 30 days before the effective date of cancel­
            lation if we cancel for any other reason.                a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first                b. Comply with laws, regulations, codes or
       Named Insured's last mailing address known to                     standards.
       us.                                                       3. Paragraphs 1. and 2. of this condition apply
   4. Notice of cancellation will state the effective                not only to us, but also to any rating, advisory,
       date of cancellation. The policy period will end              rate service or similar organization which
       on that date.                                                 makes insurance inspections, surveys, reports
                                                                     or recommendations.
   5. If this policy is cancelled, we will send the first
       Named Insured any premium refund due. If we               4. Paragraph 2. of this condition does not apply
       cancel, the refund will be pro rata. If the first             to any inspections, surveys, reports or recom­
       Named Insured cancels, the refund may be                      mendations we may make relative to certifica­
       less than pro rata. The cancellation will be ef­              tion, under state or municipal statutes, ordi­
       fective even if we have not made or offered a                 nances or regulations, of boilers, pressure ves­
       refund.                                                       sels or elevators.
   6. If notice is mailed, proof of mailing will be suf­      E. Premiums
       ficient proof of notice.                                  The first Named Insured shown in the Declara­
B. Changes                                                       tions:
   This policy contains all the agreements between               1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                     and
   The first Named Insured shown in the Declara­                 2. Will be the payee for any return premiums we
   tions is authorized to make changes in the terms                  pay.
   of this policy with our consent. This policy's terms       F. Transfer Of Your Rights And Duties Under
   can be amended or waived only by endorsement                  This Policy
   issued by us and made a part of this policy.
                                                                 Your rights and duties under this policy may not
C. Examination Of Your Books And Records                         be transferred without our written consent except
   We may examine and audit your books and rec­                  in the case of death of an individual named in­
   ords as they relate to this policy at any time during         sured.
   the policy period and up to three years afterward.            If you die, your rights and duties will be trans­
D. Inspections And Surveys                                       ferred to your legal representative but only while
   1. We have the right to:                                      acting within the scope of duties as your legal rep­
                                                                 resentative. Until your legal representative is ap­
        a. Make inspections and surveys at any time;             pointed, anyone having proper temporary custody
                                                                 of your property will have your rights and duties
                                                                 but only with respect to that property.




IL 0017 11 98                    Copyright, Insurance Services Office, Inc., 1998                        Page 1 of 1     □
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 29 of 97




                                                                                                 IL P 001 01 04

   U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
          ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC, Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
    • Foreign agents;
    • Front organizations;
    • Terrorists;
    • Terrorist organizations; and
    • Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treas­
ury's web site - http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                            © ISO Properties, Inc., 2004                               Page 1 of 1
          Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 30 of 97
L




                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          MINIMUM EARNED PREMIUM ENDORSEMENT

    This endorsement modifies insurance provided under the following:

    BUILDING AND PERSONAL PROPERTY COVERAGE FORM
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS COVERAGE PART


                                                               SCHEDULE
      Minimum Earned Premium              $ 7500
    (Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.)

    If this insurance is cancelled by you or us for any reason, and the actual earned premium as calculated by us is less
    than the sum specified in the Schedule above, we shall retain the amount specified above.


                     ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




    801-0077 06 13           Includes copyrighted material of Insurance Services Office, Inc., with its permission   Page 1 of 1
    Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 31 of 97



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        SERVICE OF SUIT CLAUSE

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
LIQUOR LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART


The following is added SECTION IV - CONDITIONS:                      that in any suit instituted against us by the terms of this
                                                                     policy, we will abide by the final decision of such court
 In the event of our failure to pay any amount claimed to            or of any appellate court in the event of an appeal.
be due by the terms of this policy, at your request, we
will submit to the jurisdiction of a court of competent              If any statute of any state, territory, or district of the
jurisdiction within the United States. Nothing in this               United States makes such provision, we hereby
endorsement constitutes or should be understood to                   designate the Superintendent, Commissioner, or
constitute a waiver of our rights to commence an action              Director of Insurance, or other officer specified for that
in any court of competent jurisdiction in the United                 purpose in the statute, or his or her successors in office,
States, to remove an action to a United States District              as our true and lawful attorney upon whom may be
 Court, or to seek a transfer of a case to another court             served any lawful process in any action, suit, or
as permitted by the laws of the United States, or of any             proceeding instituted by you or on your behalf, or your
state in the United States. It is further agreed that                beneficiary, arising out of this insurance policy. We
service of process in such suit may be made upon                     designate the above Counsel as the person to whom
Counsel, Legal Department, Hanover Insurance                         said officer is authorized to mail such process or a true
Company,        440       Lincoln    Street,  Worcester,             copy thereof.
 Massachusetts, 01653 or his or her representative, and



                ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




801-0136 0815            Includes copyrighted material of Insurance Services Office, Inc., with its permission      Page 1 of 1
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 32 of 97



                                     TEXAS IMPORTANT NOTICE
                                         SURPLUS LINES

To obtain information or make a complaint:                Para obtener informacion o para someter una queja:

You may call the company’s telephone number for           Listed puede llamar al numero de telefono de la
information or to make a complaint at:                    compania para informacion o para someter una queja
                                                          al:
                   1-508-855-1000
                                                                             1-508-855-1000
You may write the Company at:
                                                          Listed tambien puede escribir a:
The Hanover Insurance Group
440 Lincoln Street                                        The Hanover Insurance Group
Worcester, MA 01653                                       440 Lincoln Street
                                                          Worcester, MA 01653
You may contact the Texas Department of Insurance
to obtain information on companies, coverages, rights     Puede communicarse con el Departamento de
or complaints at                                          Seguros de Texas para obtener informacion acerca de
                                                          companias, coberturas, derechos o quejas al
                   1-800-252-3439
                                                                             1-800-252-3439
You may write the
Texas Department of Insurance                             Puede escribir al Departamento de Seguros de Texas
PO Box 149104                                             PO Box 149104
Austin, TX 78714-9104                                     Austin, TX 78714-9104
FAX# (512) 475-1771                                       FAX# (512) 475-1771

    Web: http://wwwtdi.state.tx.us                            Web: http://wwwtdi.state.tx.us

    E-mail: ConsumerProtection@tdi.state.tx.us                E-mail: ConsumerProtection@tdi.state.tx.us


PREMIUM OR CLAIMS DISPUTES: Should you have               DISPUTAS SOMBRE PRIMAS O RECLAMOS: Si
a dispute concerning your premium or about a claim        tiene una disputa concerniente a su prima o a un
you should contact the company first. If the dispute is   reclamo, debe comunicarse con la compania primero.
not resolved, you may contact the Texas Department        Si no se resuelve la disputa, puede entonces
of Insurance.                                             comunicarse con el departamento (TDI).

ATTACH THIS NOTICE TO YOUR POLICY: This                   UNA ESTE AVISO A SU POLIZA: Este aviso es solo
notice is for information only and does not become a      para proposito de informacion y no se convierte en
part or condition of the attached document.               parte o condicion       del documento adjunto.



                                             AVISO IMPORTANTE




801-0121 0613                                                                                       Page 1 of 1
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 33 of 97



                           TEXAS SURPLUS LINES NOTICE

THIS INSURANCE CONTRACT IS WITH AN INSURER NOT LICENSED TO TRANSACT
INSURANCE IN THIS STATE AND IS ISSUED AND DELIVERED AS SURPLUS LINE
COVERAGE UNDER THE TEXAS INSURANCE STATUTES. THE TEXAS DEPARTMENT
OF INSURANCE DOES NOT AUDIT THE FINANCES OR REVIEW THE SOLVENCY OF THE
SURPLUS LINES INSURER PROVIDING THIS COVERAGE, AND THE INSURER IS NOT A
MEMBER OF THE PROPERTY AND CASUALTY INSURANCE GUARANTY ASSOCIATION
CREATED UNDER CHAPTER 462, INSURANCE CODE. CHAPTER 225, INSURANCE
CODE, REQUIRES PAYMENT OF A 4.85% PERCENT TAX ON GROSS PREMIUM PLUS
A 0.15% STAMPING FEE.


                           TEXAS LOSS CONTROL NOTICE

Your Texas operations are entitled to free loss control services for various lines of commercial
coverage. Because these loss control services can help reduce exposures that could lead to
accidents, we encourage you to give us a call. We can answer loss control questions, mail
helpful information to your business, or we can come to your business for on-site
consultations.

You can access our loss control services, including, but not limited to:

                 • Loss Control Website: https://resourcesforrisk.com/hanover/
                                   Online Self-Assessments
                                   Risk Management Tools
                                Sample Policies and Procedures

                         • Risk Management Advice Line: (800) 831-9506

If you don’t need these services now, keep this notice with your important papers so you will
always have these valuable loss control services available to you.




801-0142 01 16                                                                         Page 1 of 1
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 34 of 97




                                                                                                    IL 00 21 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                   (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                               C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"             or "property damage" resulting from "hazard­
       or "property damage":                                       ous properties" of "nuclear material", if:
      (1) With respect to which an "insured" under                (1) The "nuclear material" (a) is at any "nuclear
           the policy is also an insured under a nu­                  facility" owned by, or operated by or on be­
           clear energy liability policy issued by Nu­                half of, an "insured" or (b) has been dis­
           clear Energy Liability Insurance Associa­                  charged or dispersed therefrom;
           tion, Mutual Atomic Energy Liability                   (2) The "nuclear material" is contained in
           Underwriters, Nuclear Insurance Associa­                   "spent fuel" or "waste" at any time pos­
           tion of Canada or any of their successors,                 sessed, handled, used, processed, stored,
           or would be an insured under any such pol­                 transported or disposed of, by or on behalf
           icy but for its termination upon exhaustion                of an "insured"; or
           of its limit of liability; or                          (3) The "bodily injury" or "property damage"
      (2) Resulting from the "hazardous properties"                   arises out of the furnishing by an "insured"
           of "nuclear material" and with respect to                  of services, materials, parts or equipment in
           which (a) any person or organization is re­                connection with the planning, construction,
           quired to maintain financial protection pur­               maintenance, operation or use of any "nu­
           suant to the Atomic Energy Act of 1954, or                 clear facility", but if such facility is located
           any law amendatory thereof, or (b) the "in­                within the United States of America, its terri­
           sured" is, or had this policy not been issued              tories or possessions or Canada, this ex­
           would be, entitled to indemnity from the                   clusion (3) applies only to "property dam­
           United States of America, or any agency                    age" to such "nuclear facility" and any
           thereof, under any agreement entered into                  property thereat.
           by the United States of America, or any          2. As used in this endorsement:
           agency thereof, with any person or organi­
           zation.                                             "Hazardous properties" includes radioactive, toxic
                                                               or explosive properties.
   B. Under any Medical Payments coverage, to
       expenses incurred with respect to "bodily in­           "Nuclear material" means "source material", "spe­
       jury" resulting from the "hazardous properties"         cial nuclear material" or "by-product material".
       of "nuclear material" and arising out of the op­
       eration of a "nuclear facility" by any person or
       organization.




IL 00 21 09 08                              © ISO Properties, Inc., 2007                                 Page 1 of 2     □
     Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 35 of 97



  "Source material", "special nuclear material", and             (c) Any equipment or device used for the proc­
  "by-product material" have the meanings given                      essing, fabricating or alloying of "special
  them in the Atomic Energy Act of 1954 or in any                    nuclear material" if at any time the total
  law amendatory thereof.                                            amount of such material in the custody of
  "Spent fuel" means any fuel element or fuel com­                   the "insured" at the premises where such
  ponent, solid or liquid, which has been used or ex­                equipment or device is located consists of
  posed to radiation in a "nuclear reactor".                         or contains more than 25 grams of pluto­
                                                                     nium or uranium 233 or any combination
  "Waste" means any waste material (a) containing                    thereof, or more than 250 grams of uranium
  "by-product material" other than the tailings or                   235;
  wastes produced by the extraction or concentra­
  tion of uranium or thorium from any ore processed              (d) Any structure, basin, excavation, premises
  primarily for its "source material" content, and (b)               or place prepared or used for the storage or
  resulting from the operation by any person or or­                  disposal of "waste";
  ganization of any "nuclear facility" included under         and includes the site on which any of the foregoing
  the first two paragraphs of the definition of "nu­          is located, all operations conducted on such site
  clear facility".                                            and all premises used for such operations.
  "Nuclear facility" means:                                   "Nuclear reactor" means any apparatus designed
     (a) Any "nuclear reactor";                               or used to sustain nuclear fission in a self-
                                                              supporting chain reaction or to contain a critical
     (b) Any equipment or device designed or used             mass of fissionable material.
          for (1) separating the isotopes of uranium or
          plutonium, (2) processing or utilizing "spent       "Property damage" includes all forms of radioac­
          fuel", or (3) handling, processing or packag­       tive contamination of property.
          ing "waste";




Page 2 of 2                                © ISO Properties, Inc., 2007                           IL 00 21 09 08    □
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 36 of 97



                                                                                                 IL N 001 09 03

                                    FRAUD STATEMENT
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly pre­
sents false information in an application for insurance is guilty of a crime and may be subject to fines and con­
finement in prison.




IL N 001 09 03                            © ISO Properties, Inc., 2003                               Page 1 of 1
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 37 of 97



THIS NOTICE IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE DISCLOSURE
REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT, AS AMENDED. THIS NOTICE DOES NOT
GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THIS
POLICY. IF THERE IS A CONFLICT BETWEEN THIS NOTICE AND THE POLICY, THE PROVISIONS OF THE
POLICY SHALL APPLY.


               NOTICE - REJECTION OF TERRORISM COVERAGE AND
                           DISCLOSURE OF PREMIUM
                                                             Schedule
 REJECTION STATEMENT
 You have rejected the offer of terrorism coverage. You understand that an exclusion for certain terrorism
 losses will be made part of your policy.
 Disclosure of Premium:
 Total Terrorism Premium                                            $0
 Fire Following Premium                                             $0
 Other than Fire Following Premium                                  $0



You have rejected coverage for “acts of terrorism,” as defined in Section 102(1) of the Terrorism Risk Insurance
Act (“Act”) and an exclusion will be included in your policy. You are hereby notified that under the Act, as amended
in 2015, the definition of “act of terrorism” is:
        Any act or acts that are certified by the Secretary of the Treasury, in consultation with the
         Secretary of Homeland Security and the Attorney General of the United States, to be an act of
        terrorism; to be a violent act or an act that is dangerous to human life, property, or infrastructure;
        to have resulted in damage within the United States, or outside the United States in the case of
        certain air carriers or vessels or the premises of a United States mission; and to have been
        committed by an individual or individuals as part of an effort to coerce the civilian population of
        the United States or to influence the policy or affect the conduct of the United States government
         by coercion.
Note for Commercial Property or Commercial Inland Marine Policyholders in Standard Fire States:
In your state, a terrorism exclusion makes an exception for (and thereby provides coverage for) fire losses
resulting from an act of terrorism. Therefore, if you reject the offer of terrorism coverage, that rejection does not
apply to fire losses resulting from an act of terrorism. Coverage for such fire losses will be provided in your policy.
The additional premium just for such fire coverage is described as Fire Following Premium in the Schedule above.
Disclosure of Federal Participation in Payment of Terrorism Losses
The United States government through the Department of the Treasury may pay a share of terrorism losses
insured under the federal program under a formula set forth in the Act. Under this formula, the United States
government generally reimburses the following percentage of covered terrorism loss which exceeds the statutorily
established deductible paid by the insurance company providing the coverage: 85% through 2015; 84% beginning
on January 1, 2016; 83% beginning on January 1, 2017; 82% beginning on January 1, 2018; 81% beginning on
January 1,2019; and 80% beginning on January 1,2020.
Cap on Insurer Participation in Payment of Terrorism Losses
The Act contains a $100 billion cap that limits the reimbursement by the United States government as well as
insurers’ liability for losses resulting from certified acts of terrorism. If the aggregate of insured losses attributable
to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100 billion in a calendar year and we
have met our insurer deductible under the Act, we will not be liable for the payment of any portion of the amount
of such losses that exceeds $100 billion. In such case, insured losses up to that amount are subject to pro rata
allocation in accordance with procedures established by the Secretary of the Treasury.




401-1126 01 15           Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 1 of 1
         Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 38 of 97



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                 LIABILITY INSURANCE DEDUCTIBLE ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


                                                          SCHEDULE
  Coverage                                                                            Amount and Basis of Deductible
                                                                                    Per Claim      Per Occurrence
  Bodily Injury Liability, or;                                                      $   $
  Property Damage Liability, or;                                                    $   $
  Bodily Injury Liability and/or Property Damage Liability Combined                 $ 2,500
                                                                                         $
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)________________
   APPLICATION OF ENDORSEMENT (Enter below any limitations on the application of this endorsement. If
   no limitation is entered, the deductibles apply to damages for all "bodily injury" and "property damage",
   however caused):
  THE DEDUCTIBLE AMOUNT SHALL ALSO INCLUDE ALL ALLOCATED EXPENSES, INCLUDING
  LEGAL EXPENSES, INCURRED BY THE COMPANY IN THE INVESTIGATION, NEGOTIATION,
  SETTLEMENT AND DEFENSE OF ANY CLAIM OR SUIT SEEKING DAMAGES.




A. Our obligation under the Bodily Injury Liability and                         b. Under     Property     Damage      Liability
   Property Damage Liability Coverages to pay                                      Coverage, to all damages sustained by
   damages on your behalf applies only to the                                      any one person because of "property
   amount of damages in excess of any deductible                                   damage"; or
   amounts stated in the Schedule above as                                      c. Under Bodily Injury Liability and/or
   applicable to such coverages.                                                   Property Damage Liability Coverage
B. You may select a deductible amount on either a                                  Combined, to all damages sustained by
   per claim or a per "occurrence" basis. Your                                     any one person because of:
   selected deductible applies to the coverage option                              (1) "Bodily injury";
   and to the basis of the deductible indicated by the
   placement of the deductible amount in the                                       (2) "Property damage"; or
   Schedule above. The deductible amount stated in                                 (3) "Bodily injury" and "property damage"
   the Schedule above applies as follows:                                              combined
    1.    Per Claim Basis                                                            as the result of any one "occurrence”.
          If the deductible amount indicated in the                                  If damages are claimed for care, loss of
          Schedule above is on a per claim basis, that                               services or death resulting at any time
          deductible applies as follows:                                             from "bodily injury", a separate deductible
          a. Under Bodily Injury Liability Coverage, to                              amount will be applied to each person
              all damages sustained by any one person                                making a claim for such damages.
              because of "bodily injury";                                            With respect to "property damage", person
                                                                                     includes an organization.
                                                                           2.   Per Occurrence Basis

801-0022 06 13           Includes copyrighted material of Insurance Services Office, Inc., with its permission       Page 1 of 2
     Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 39 of 97



       If the deductible amount indicated in the                              as the result of any one "occurrence",
       Schedule above is on a "per occurrence"                                regardless of the number of persons or
       basis, that deductible amount applies as                               organizations who sustain damages
       follows:                                                               because of that "occurrence".
       a. Under Bodily Injury Liability Coverage, to               C. The terms of this insurance, including those with
            all damages because of "bodily injury";                   respect to:
       b. Under       Property     Damage      Liability                 1. Our right and duty to defend the insured
            Coverage, to all damages because of                             against any "suits" seeking those damages;
            "property damage"; or                                           and
       c. Under Bodily Injury Liability and/or                         2. Your duties in the event of an "occurrence",
            Property Damage Liability Coverage                             claim, or "suit"
            Combined, to all damages because of:                       apply irrespective of the application of the
            (1) "Bodily injury";                                       deductible amount.
            (2) "Property damage"; or                               D. We may pay any part or all of the deductible
            (3) "Bodily injury" and "property damage"                  amount to effect settlement of any claim or "suit"
                 combined                                              and, upon notification of the action taken, you shall
                                                                       promptly reimburse us for such part of the
                                                                       deductible amount as has been paid by us.



                ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




801-0022 0613          Includes copyrighted material of Insurance Services Office, Inc., with its permission     Page 2 of 2
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 40 of 97



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        EXCLUSION - ASBESTOS

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS / COMPLETED OPERATIONS COVERAGE PART


The following exclusion is added to SECTION I -                              disposal of asbestos or asbestos fibers from
COVERAGES, COVERAGE A BODILY INJURY AND                                      any good, product or structure;
PROPERTY DAMAGE LIABILITY, Paragraph 2.                                   d. Manufacture,        transportation,       storage,
Exclusions,      SECTION      I        COVERAGES,                            handling, distribution, sale, application, mining,
COVERAGE B PERSONAL AND ADVERTISING                                          consumption, processing or disposal of
INJURY LIABILITY, Paragraph 2. Exclusions and                                asbestos, asbestos fibers, or goods, products
SECTION I           COVERAGES, COVERAGE C                                    or work containing asbestos by or on behalf of
MEDICAL PAYMENTS, Paragraph 2. Exclusions:                                   the insured;
1. This insurance does not apply to “bodily injury”,                      e. Acts or omissions of the insured in connection
   “property damage”, “personal and advertising                              with the general supervision of any job
   injury” or medical payments, including but not                            involving      the      removal,        enclosure,
   limited    to    asbestosis,   lung    cancer    or                       encapsulation, dispersal, sealing or disposal of
   mesothelioma, arising out of the actual, alleged or                       asbestos, asbestos fibers or products
   threatened:                                                               containing asbestos. General supervision
   a. Inhalation of, ingestion of or prolonged                               includes the rendering of or failure to render
        physical exposure by any person to asbestos,                         any instructions, recommendations, warnings
        asbestos fibers, or goods, products or work                          or advice.
        containing asbestos;                                        2. This insurance does not apply to any loss, cost or
   b. Use of asbestos in “your work” or "your                          expense arising out of any request, demand or
        product” or the work or product of any person                  order that any insured or any person or
        or organization for whom you may be legally                    organization for whom you are legally responsible
        responsible;                                                   test for, monitor, clean up, remove, contain, treat,
   c. Intentional or accidental removal of asbestos                    detoxify or in any way respond to or assess the
        from “your work” or “your product” or the work                 effects of asbestos. This exclusion shall apply to
        or product of any person or organization for                   any claim or suit by or on behalf of any
        whom you may be legally responsible,                           governmental authority or any other entity or
        including encapsulation, dispersal, sealing or                 person.



                 ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




801-0029 06 13          Includes copyrighted material of Insurance Services Office, Inc., with its permission      Page 1 of 1
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 41 of 97



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             EXCLUSION - ASSAULT OR BATTERY

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
LIQUOR LIABILITY COVERAGE PART


A. The following changes are made to the                                       limited to all theories of negligence, gross
   COMMERCIAL           GENERAL           LIABILITY                            negligence, recklessness or intentional tort
   COVERAGE PART:                                                              and shall not be subject to any severability or
                                                                               separation of insureds provision in the policy.
   1. SECTION I - COVERAGES, COVERAGE A -
      BODILY INJURY AND PROPERTY DAMAGE                              B. The following changes are made to the LIQUOR
      LIABILITY, 2. Exclusions, a. Expected or                          LIABILITY COVERAGE PART:
      Intended Injury is replaced by the following:                     1. SECTION       I         LIQUOR      LIABILITY
       This insurance does not apply to:                                   COVERAGE, 2. Exclusions, a. Expected or
                                                                           Intended Injury is replaced by the following:
       a. Expected or Intended Injury
                                                                             a. Expected or Intended Injury
           “Bodily injury" or “property damage”
           expected or intended from the standpoint                              “Injury” expected or intended from the
           of any insured.                                                       standpoint of any insured.
    2. The following is added to SECTION I -                              2. The following exclusion is added to SECTION
       COVERAGES, COVERAGE A - BODILY                                        I - LIQUOR LIABILITY COVERAGE, 2.
       INJURY       AND    PROPERTY       DAMAGE                             Exclusions:
       LIABILITY, 2. Exclusions and SECTION I -                              This insurance does not apply to:
       COVERAGES, COVERAGE B - PERSONAL                                      Assault, Battery Or Other Physical
       AND ADVERTISING INJURY LIABILITY, 2.                                  Altercation
       Exclusions:
                                                                               “Injury” arising out of any:
        This insurance does not apply to:
                                                                               (1) Assault or battery committed or attempted
        Assault, Battery Or Other Physical                                          by any person; or
        Altercation
                                                                               (2) Attempt by any person to avoid, prevent,
        “Bodily injury”, “property damage” or "personal                             suppress or halt any actual or threatened
        and advertising injury” arising out of any:                                 assault or battery; or
        (1) Assault or battery committed or attempted                          (3) Actual or threatened verbal or physical
            by any person; or                                                       confrontation or altercation committed or
        (2) Attempt by any person to avoid, prevent,                                attempted by any person, or any attempt
            suppress or halt any actual or threatened                               by any person to avoid, prevent, suppress
            assault or battery; or                                                  or halt any actual or threatened verbal or
        (3) Actual or threatened verbal or physical                                 physical confrontation or altercation.
            confrontation or altercation committed or                          This exclusion applies to all acts or omissions
            attempted by any person, or any attempt                            and all theories of liability (direct or vicarious)
            by any person to avoid, prevent, suppress                          asserted against any insured, including but not
            or halt any actual or threatened verbal or                         limited to all theories of negligence, gross
            physical confrontation or altercation.                             negligence, recklessness or intentional tort
        This exclusion applies to all acts or omissions                        and shall not be subject to any severability or
        and all theories of liability (direct or vicarious)                    separation of insureds provision in the policy.
        asserted against any insured, including but not


                  ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.


801-0030 12 16                Copyright 2016 The Hanover Insurance Group, Inc. All Rights Reserved.                   Page 1 of 1
                        Includes copyrighted materials of Insurance Services Office, Inc. with its permission.
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 42 of 97


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             EXCLUSION - INJURY TO INDEPENDENT CONTRACTORS
                                           OR THEIR EMPLOYEES

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to SECTION I - COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY
DAMAGE LIABILITY, Paragraph 2. Exclusions, and SECTION I - COVERAGES, COVERAGE B PERSONAL AND
ADVERTISING INJURY LIABILITY, Paragraph 2. Exclusions:

This insurance does not apply to claims, costs or expenses due to "bodily injury", "property damage" or “personal and
advertising injury" sustained by the owner, partner or "employee" of an independent conli actor working for you of on
your behalf.


                ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




801-0037 0613           Includes copyrighted material of Insurance Services Office, Inc., with its permission   Page 1 of 1
       Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 43 of 97



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                EXCLUSION - INTENTIONAL ACTS

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART


SECTION I - COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY, Paragraph 2.
Exclusions, subparagraph a. is replaced by the following:
a.   Expected or Intended Injury
     "Bodily Injury” or "Property Damage” expected or intended from the standpoint of the insured or from the
     standpoint of any customer or patron of the insured.


                ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




801-0040 0613           Includes copyrighted material of Insurance Services Office, Inc., with its permission   Page 1 of 1
       Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 44 of 97


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               EXCLUSION - LEAD

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
OWNERS AND CONTRACTOR LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The following exclusion is added to SECTION I -                            (6) Acts or omissions of the insured in connection
COVERAGES, COVERAGE A BODILY INJURY AND                                        with the general supervision of any job
PROPERTY DAMAGE LIABILITY, Paragraph 2.                                        involving    the      removal,      enclosure,
Exclusions, and SECTION I           COVERAGES,                                 encapsulation, dispersal, sealing, or disposal
COVERAGE B PERSONAL AND ADVERTISING                                            of products or materials containing lead.
INJURY LIABILITY, Paragraph 2. Exclusions                                      General supervision includes the rendering of
a.   This insurance does not apply to “Bodily Injury”,                         or failure to render any instructions,
     “Property Damage”, “Personal and Advertising                              recommendations, warnings, or advice.
     Injury”, loss, cost, payment or expense, including               b.   This exclusion applies but is not limited to:
     but not limited to defense and investigation, of any                  (1) Any         supervision,        instructions,
     kind arising out, resulting from, caused or                               recommendations, warnings or advice given in
     contributed to by the actual or alleged presence or                       connection with the above;
     actual, alleged or threatened dispersal, release,
     ingestion, inhalation or absorption of lead, lead                     (2) Any obligation to share damages, losses,
     compounds or lead which is or was contained or                            costs, payments or expenses with or repay
     incorporated into any material or substance. This                         someone else who must make payment
     includes but is not limited to:                                           because of such injury or damage, loss, cost,
                                                                               payment or expense; or
     (1) Inhaling, ingesting or prolonged physical
         exposure by any person to any premises,                           (3) Any request, order or requirement to abate,
         structure, goods or products containing lead;                         mitigate, remediate, contain, remove or
                                                                               dispose of lead, lead or materials or
     (2) The use of lead in constructing or                                    substances containing lead.
         manufacturing any good, product or structure;
                                                                      c.   Because lead, and any other such irritant or
     (3) Intentional or accidental removal including                       contaminant, are pollutants, this exclusion applies
         encapsulation, dispersal, sealing or disposal of                  in addition to any of the following exclusions that
         any good, product or structure containing lead;                   apply:
     (4) The manufacturing, transportation, storage or                     (1) the pollution exclusion in this policy; or
         disposal of goods or products containing lead;
                                                                           (2) any other pollution-related exclusion made
     (5) Any product manufactured, sold, handled or                            part of this policy.
         distributed by or on behalf of the insured which
         contains lead; or



                 ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




801-0041 06 13           Includes copyrighted material of Insurance Services Office, Inc., with its permission        Page 1 of 1
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 45 of 97



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              EXCLUSION - PUNITIVE DAMAGES

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS COVERAGE PART
LIQUOR LIABILITY COVERAGE PART


The following exclusion is added to SECTION I -                    “suit” shall have been brought against you for a claim
COVERAGES, COVERAGE A BODILY INJURY AND                            falling within the coverage provided by this policy,
PROPERTY DAMAGE LIABILITY, Paragraph 2.                            seeking both compensatory and punitive damages,
                                                                   exemplary damages, multiplied damages, fines, penalties
Exclusions, SECTION I - COVERAGES, COVERAGE
                                                                   or liquidated damages, we will afford a defense to such
B PERSONAL AND ADVERTISING INJURY
                                                                   action, but we shall not have an obligation to pay any
LIABILITY, Paragraph 2. Exclusions and SECTION I -
                                                                   cost, interest or damages attributed to punitive damages,
COVERAGES, COVERAGE C MEDICAL PAYMENTS,
                                                                   exemplary damages, multiplied damages, fines, penalties
Paragraph 2. Exclusions:
                                                                   or liquidated damages.

This insurance does not apply to damages assessed for
punitive damages, exemplary damages, multiplied
damages, fines, penalties or liquidated damages. If a


                 ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




801-0043 06 13         Includes copyrighted material of Insurance Services Office, Inc., with its permission     Page 1 of 1
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 46 of 97



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          FIREARMS EXCLUSION

This endorsement changes modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to SECTION I - COVERAGES, COVERAGE A BODILY INJURY AND
PROPERTY DAMAGE LIABILITY, Paragraph 2. Exclusions, SECTION I - COVERAGES, COVERAGE B
PERSONAL AND ADVERTISING INJURY LIABILITY, Paragraph 2. Exclusions and SECTION I -
COVERAGES, COVERAGE C MEDICAL PAYMENTS, Paragraph 2. Exclusions:
It is understood that no coverage is afforded by this policy for any injury, death, claims, or actions occasioned
directly or indirectly or as an incident to the discharge of firearms by person or persons on or about the insured
premises.



                 ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




801-0053 06 13          Includes copyrighted material of Insurance Services Office, Inc., with its permission   Page 1 of 1
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 47 of 97



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    MINIMUM AND DEPOSIT PREMIUM ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
LIQUOR LIABILITY COVERAGE PART


The total advance premium is a Deposit Premium for the                premium shall not be less than the Minimum Premium,
policy period. The Minimum Premium for the policy                     or, if the policy period is revised, the Revised Minimum
period is $ 30,000         . If the policy is revised, the            Premium.
Minimum Premium will be revised by the appropriate pro­               Any premium adjustment due will be made upon
rata or short-rate factor. The policy period is also the              completion of the premium audit.
audit period.
PREMIUM ADJUSTMENT AUDIT
If the policy is rated on an adjustable basis, it is subject
to a premium audit at the end of the audit period to
determine the actual earned premium. The actual earned


                 ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




801-0065 0613             Includes copyrighted material of Insurance Services Office, Inc., with its permission    Page 1 of 1
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 48 of 97



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    DEFINITION OF PREMIUM BASIS ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART


Premiums are computed in accordance with the rates                             or by others trading under the insured’s
and premium basis shown in the Policy Declarations.                            named for
The first Named Insured is responsible for keeping                             a. All goods or products, sold or distributed;
records of the information we need for the premium                             b. Operations performed during the policy
computation. Refer to Premium Audit Conditions in the                             period;
Coverage Form and the Common Policy Conditions.
                                                                               c. Rentals.
Definitions:
                                                                          2.   Inclusions
A. Admissions
                                                                               The following items shall not be deducted from
   The total number of persons, other than                                     gross sales:
   employees of the named insured, admitted to the
   event insured or to events conducted on the                                 a. Foreign exchange discounts;
   premises whether on paid admission, tickets,                                b. Freight allowance to customers;
   complimentary tickets or passes.                                            c. Total Sales of consigned goods and
B. Area                                                                            warehouse receipts
   The total number of square feet of floor space at                           d. Trade or cash discounts;
   the insured premises, computed as follows:                                  e. Bad debts;
   1. For entire buildings, by multiplying the product                         f. Repossession       of    items     sold   on
       of the horizontal dimensions of the outside of                               installments (amount actually collect);
       the outer building walls by the number of
       floors, including basements but do not use the                          g. Membership dues or fees;
        area of the following:                                                 h. Ticket sales or admission charges
        a. Courts and mezzanine types of floor                            3.
                                                                           Exclusions
            openings.                                                      The following items shall be deducted from
        b. Portions of basements or floors where                           gross sales:
            50% or more of the area is used for shop                       a. Sales or excise taxes which are collected
            or storage for building maintenance,                                and submitted to a governmental division;
            dwelling     by    building   maintenance
            employees, heating units, power plants or                      b. Credits for repossessed merchandise and
            air conditioning equipment.                                         products     returned.   Allowances     for
                                                                                damaged and spoiled goods;
   2. For tenants, determine the area they occupy in
        the same manner as for the entire buildings.                       c. Finance charges for items sold on
                                                                                installments;
C. Each
                                                                           d. Freight charges on sales if freight is
   This basis of premium involves units of exposure,                            charged as a separate item on customers
   and the quantity comprising each unit of exposure                            invoice; and
   is indicated in the classification rates, such as “per
   person”.                                                                e. Royalty income from patent rights or
                                                                                copyrights which are not product sales.
D. Gross Sales
                                                                     E. Payroll
   1. Definition
                                                                        1. Definition
         The gross amount charged by the named
         insured, concessionaires of the named insured                     a. Payroll means remuneration;



801-0072 06 13          Includes copyrighted material of Insurance Services Office, Inc., with its permission      Page 1 of 3
        Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 49 of 97



         b. Remuneration       means            money         or                      Exception: The payroll of all executive
            substitutes for money;                                                    officers and individual insured or co­
   2.    Payroll includes                                                             partners engaged principally in clerical
                                                                                      operations or as salesmen shall not be
         a. Commissions;                                                              included for premium purposes.
         b. Bonuses;                                                             Part-Time or Seasonal Businesses
         c. Extra pay for overtime work, except as                               The payroll amounts may be reduced by 2
            provided in E.4.;                                                    percent for each full calendar week in
         d. Pay for holidays, vacations or periods of                            excess of twelve during which the risk
            sickness;                                                            performs no operations.
         e. Payment by an employer of amounts                                 n. Fees paid to employment agencies for
            otherwise required by law to be paid by                              temporary personnel provided to the
            employees to statutory insurance or                                  insured.
             pension plans, such as the Federal Social                     3. Payroll does not include:
             Security Act;
                                                                              a. Tips and other gratuities received by
         f. Payment to employees on any basis other                              employees;
            than time worked, such as piece work,
             profit sharing of incentive plans;                               b. Payments by an employer to group
                                                                                 insurance or group pension plans for
         g. Payment or allowance for hand tools or                               employees , other than payments covered
             power tools used by hand provided by                                by E.2.e.;
             employees and used in their work or
             operations for the insured;                                      c. The value of special rewards for individual
                                                                                 invention or discovery;
         h. The rental value of an apartment or a
             house provided for an employee based on                             d. Dismissal or severance payments except
             comparable accommodations;                                             for time worked or accrued vacation;
         i. The value of lodging, other than an                                  e. The payroll of clerical office employees;
             apartment or house, received by                                        Clerical office employees are those
             employees as part of their pay, to the                                 employees who work in an area which is
             extent shown in the insured's records;                                 physically separated by walls, floors or
         j. The value of meals received by                                          partitions from all other work areas of the
           . employees as part of their pay to the                                  insured and whose duties are strictly
             extent shown in the insured’s records;                                 limited to keeping the insured’s books or
                                                                                    records or conducting correspondence,
         k. The      value     of   store    certificates,                          including any other employees engaged in
             merchandise, credits or any other                                      clerical work in the same area.
             substitute for money received by
             employees as part of their pay;                                     f. The payroll of salesmen, collectors or
                                                                                    messengers who work principally away
         l. The payroll of mobile equipment operators                               from the insured's premises. Salesmen,
            and their helpers, whether or not the                                   collectors or messengers are those
            operators are designated or licensed to                                 employees engaged principally in any
            operate automobiles. If the operators and                               such duties away from the premises of the
            their helpers are provided to the insured                               employer;
            along with equipment hired under contract
            and their actual payroll is not known, use                              Exception: This term does not apply to
            1/3 of the total amount paid out by the                                 any employee whose duties include the
            insured for the hire of the equipment;                                  delivery of any merchandise handled,
                                                                                    treated or sold.
         m. The payroll of executive officers and
            individual insureds and co-partners.                                 g. The payroll of drivers and their helpers if
            Individual states may have their own                                    their principal duties are to work on or in
            limitations of this payroll category.                                   connection with automobiles;
              The executive officers of a corporation are                        h. The payroll of aircraft pilots or co-pilots if
              the    president,     any    vice-president,                          their principal duties are to work on or in
              secretary, treasurer, and any other officers                          connection with aircraft in either capacity;
              selected or appointed according to the                             i. The payroll of draftsmen if their duties are
              charter, constitution or by-laws of the                               limited to office work only and who are
              corporation.                                                          engaged strictly as draftsmen in such a

801-0072 06 13            Includes copyrighted material of Insurance Services Office, Inc., with its permission       Page 2 of 3
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 50 of 97



         manner that they are not exposed to the                                   (1) If the records show separately the
         operative hazards of the business. The                                        extra pay earned for overtime, the
         payroll of these draftsmen shall be                                           entire extra pay shall be excluded.
         assigned to the classification “Draftsmen”.                            (2) If the records show the total pay
   4. Overtime                                                                      earned for overtime, (regular pay plus
      a. Definition                                                                 overtime pay) in one combined
                                                                                    amount, 1/3 of this total pay shall be
         Overtime means those hours worked for                                      excluded. If double time is paid for
         which there is an increase in the rate of                                  overtime and the total pay for such
         pay:                                                                       overtime is recorded separately, 14 of
         (1) For work in any day or in any week in                                  the total pay for double time shall be
              excess of the number of hours                                         excluded.
              normally worked, or                                               Exception to b. above: Exclusion of
         (2) For hours worked in excess of 8 hours                              overtime pay does not apply to payroll
              in any day or 40 hours in any week, or                            assigned       to    the     “Stevedoring”
         (3) For work on Saturdays, Sundays or                                  classifications.
              Holidays.                                             F. Total Cost
         In the case of guaranteed wage                                The Total Cost of all work let or sublet in
         agreements, overtime means only those                         connection with each specific project including:
         hours worked in excess of the number                          1. The cost of all labor, materials and equipment
         specified in such agreement.                                      furnished, used or delivered for use in the
        b. Exclusion of Overtime Payroll                                   execution of the work;
           The extra pay for overtime shall be                         2. All fees, bonuses or commissions made, paid
           excluded from the payroll on which                              or due.
           premium is computed as indicated in (1) or               G. Units
           (2) below, provided the insured’s books
           and records are maintained to show                          A single room or group of rooms intended for
           overtime pay separately by employee and                     occupancy as separate living quarters by a family,
           in summary by classification.                               by a group of unrelated persons living together, or
                                                                       by a person living alone.




                 ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




801-0072 06 13         Includes copyrighted material of Insurance Services Office, Inc., with its permission    Page 3 of 3
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 51 of 97



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     PYROTECHNICS EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS COMPLETED OPERATIONS COVERAGE PART


A. The  following exclusion is   added    to                            BODILY INJURY AND PROPERTY DAMAGE
   COMMERCIAL       GENERAL       LIABILITY                             LIABILITY, 2. Exclusions:
   COVERAGE PART, SECTION I - COVERAGES,                                Pyrotechnics
   COVERAGE A        BODILY INJURY AND                                  This insurance does not apply to “bodily injury” or
   PROPERTY DAMAGE LIABILITY, 2. Exclusions                             "property damage” arising from, due to or caused
   Pyrotechnics                                                         by:
   This insurance does not apply to "bodily injury” or                  (1) The manufacture, installation, discharge or
   “property damage” arising from, due to or caused                          removal of “pyrotechnics” by person or
   by:                                                                       persons on or about the insured premises or
   (1) The manufacture, installation, discharge or                           any premises under the control of the insured.
       removal of “pyrotechnics” by person or                           (2) The failure to suppress or prevent the
       persons on or about the insured premises or                           discharge of “pyrotechnics” on or about the
       any premises under the control of the insured.                        insured premises or any premises under the
   (2) The failure to suppress or prevent the                                control of the insured.
       discharge of “pyrotechnics” on or about the                      (3) The negligent hiring, supervision or training of
       insured premises or any premises under the                            any "employee” or agent of the insured with
       control of the insured.                                               respect to the events described in (1) and (2)
   (3) The negligent hiring, supervision or training of                      above.
       any "employee” or agent of the insured with                      (4) Your vicarious liability arising out of your
       respect to the events described in (1) and (2)                        sponsorship of a “pyrotechnic" event.
       above.                                                           (5) The ownership, operation, maintenance,
   (4) Your vicarious liability arising out of your                          possession,       use     of,     manufacturing,
       sponsorship of a “pyrotechnic” event.                                 distribution, selling, servicing, installation or
   (5) The ownership, operation, maintenance,                                storing of any fireworks or “pyrotechnics" by
       possession,       use     of,     manufacturing,                      any person(s) or organization(s).
       distribution, selling, servicing, installation or             C. For the purposes of this endorsement, the
       storing of any fireworks or “pyrotechnics" by                    following definition is added to SECTION V -
       any person(s) or organization(s).                                DEFINITIONS:
B. The     following     exclusion    is   added      to                1. "Pyrotechnics” or “pyrotechnic” means:
   PRODUCTS/COMPLETED                    OPERATIONS                            a. the craft of making fireworks; or
    COVERAGE PART, SECTION I - COVERAGES,
    PRODUCTS/COMPLETED        OPERATIONS,                                      b. a fireworks display of any kind or type.


                 ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




801-0132 12 16          Includes copyrighted material of Insurance Services Office, Inc., with its permission      Page 1 of 1
         Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 52 of 97



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              DEDUCTIBLE LIABILITY INSURANCE

This endorsement modifies insurance provided under the following:

LIQUOR LIABILITY COVERAGE PART


                                                          SCHEDULE
 Location:
 Coverage                                                                              Amount and Basis of Deductible
                                                                                    Per Claim      Per Common Cause
 Liquor Liability                                                                   $2,500         $
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

 APPLICATION OF ENDORSEMENT (Enter below any limitations on the application of this endorsement. If no
 limitation is entered, the deductibles apply to damages for "injury", however caused):
 THE DEDUCTIBLE AMOUNT SHALL ALSO INCLUDE ALL ALLOCATED EXPENSES, INCLUDING LEGAL
 EXPENSES, INCURRED BY THE COMPANY IN THE INVESTIGATION, NEGOTIATION, SETTLEMENT
 AND DEFENSE OF ANY CLAIM OR SUIT SEEKING DAMAGES.




A. Our obligation under the Liquor Liability Coverage                           as the result of the selling, serving or
   to pay damages on your behalf applies only to the                            furnishing of any alcoholic beverage to any
   amount of damages in excess of any deductible                                one person, regardless of the number of
   amount stated in the Schedule above.                                         persons or organizations who sustain
                                                                                damages.
B. You may select a deductible amount on either a
   per claim or a per common cause basis. Your                       C. The terms of this insurance, including those with
   selected deductible applies to the Liquor Liability                  respect to:
   Coverage and to the basis of the deductible                            1.    Our right and duty to defend the insured
   indicated by the placement of the deductible                                 against any "suit" seeking those damages;
   amount in the Schedule above. The deductible                                 and
   amount stated in the Schedule above applies as                         2. Your duties in the event of an "injury”, claim or
   follows:                                                                   "suit"
    1.    Per Claim Basis. If the deductible amount                       apply irrespective of the application of the
          indicated in the Schedule above is on a per                     deductible amount.
          claim basis, that deductible applies under
          Liquor Liability Coverage, to all "injuries"               D. We may pay any part or all of the deductible
          sustained by any one person or organization.                  amount to effect settlement of any claims or "suit"
                                                                        and, upon notification of the action taken, you shall
    2.    Per Common Cause Basis. If the deductible                     promptly reimburse us for such part of the
          amount indicated in the Schedule above is on                  deductible amount as has been paid by us.
          a per common cause basis, that deductible
          amount applies under Liquor Liability
          Coverage to all damages because of "injury"


                 ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.


801-0161 05 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 1 of 1
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 53 of 97



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        FULLY EARNED PREMIUM

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS COVERAGE PART


The premium for the following types of endorsements, or charges, is fully earned at inception and is not subject to
return premium in the event this policy is cancelled for any reason:


 1.   Any Additional Insured endorsements;
 2.   Waiver of Transfer of Rights of Recovery Against Others to Us endorsements;

 3.   Primary and Noncontributory endorsements;
 4.   Earlier Notice of Cancellation by Us endorsements;
 5.   Any Aggregate Per Location or Aggregate Per Project endorsements;
 6.   Hired and Non-Owned Auto Liability endorsements;
 7.   Loss Control or Inspection Fees and Charges;
 8.   Other:



                 ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




801-0173 08 16          Includes copyrighted materials of Insurance Services Office, Inc. with its permission.   Page 1 of 1
                              Copyright 2016 The Hanover Insurance Group, Inc. All Rights Reserved.
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 54 of 97


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    ESTIMATED AUDIT PREMIUM

This endorsement modifies insurance provided under the following:

COMMON POLICY CONDITIONS
COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
LIQUOR LIABILITY COVERAGE PART
OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART                                                       COVERAGE FOR
OPERATIONS OF DESIGNATED CONTRACTOR


A.   The following is added to COMMON POLICY                             SECTION         IV          LIQUOR        LIABILITY
     CONDITIONS, C. Examination of Your Books                            CONDITIONS, 5. Premium Audit, paragraph c.,
     and Records:                                                        PRODUCTS/COMPLETED                    OPERATIONS
                                                                         LIABILITY COVERAGE PART, SECTION IV -
    Failure to cooperate with our attempts to examine                    PRODUCTS/COMPLETED                    OPERATIONS
    and audit your books and records as they relate                      LIABILITY CONDITIONS, 5. Premium Audit,
    to this policy at any time during the policy period                  paragraph c.:
    and up to three years afterward will allow us to
    process an estimated audit.                                          Failure to cooperate with our attempts to examine
                                                                         and audit your books and records as they relate to
B. The following is added to COMMERCIAL                                  this policy at any time during the policy period and
   GENERAL LIABILITY COVERAGE PART,                                      up to three years afterward will allow us to process
   SECTION IV - COMMERCIAL GENERAL                                       an estimated audit. We will increase the exposure
   LIABILITY CONDITIONS, 5. Premium Audit,                               base(s) on the policy by a minimum of 25% and
   paragraph c., OWNERS AND CONTRACTORS                                  process an estimated audit on this basis. We may
   PROTECTIVE LIABILITY COVERAGE PART -                                  use audits we have conducted on your prior
   COVERAGE            FOR      OPERATIONS          OF                   policies with us to determine the appropriate
   DESIGNATED CONTRACTOR, SECTION IV -                                   percentage increase to apply when processing the
   CONDITIONS, 10. Premium Audit, paragraph c.,                          estimated audit premium.
   LIQUOR        LIABILITY     COVERAGE          PART,


                 ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




801-0187 1216          Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 1 of 1
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 55 of 97



                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 00 01 0413

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.             (2) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,                  occurs during the policy period; and
duties and what is and is not covered.                           (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your"                      under Paragraph 1. of Section II - Who Is
refer to the Named Insured shown in the Declarations,                  An Insured and no "employee" authorized
and any other person or organization qualifying as a                   by you to give or receive notice of an
Named Insured under this policy. The words "we",                       "occurrence" or claim, knew that the "bodily
"us" and "our" refer to the company providing this                     injury" or "property damage" had occurred,
insurance.                                                             in whole or in part. If such a listed insured
The word "insured" means any person or organization                    or authorized "employee" knew, prior to the
qualifying as such under Section II - Who Is An                        policy period, that the "bodily injury" or
Insured.                                                               "property damage" occurred, then any
                                                                       continuation, change or resumption of such
Other words and phrases that appear in quotation                       "bodily injury" or "property damage" during
marks have special meaning. Refer to Section V -                       or after the policy period will be deemed to
Definitions.                                                           have been known prior to the policy period.
SECTION I - COVERAGES                                          c. "Bodily injury" or "property damage" which
COVERAGE A - BODILY INJURY AND PROPERTY                            occurs during the policy period and was not,
DAMAGE LIABILITY                                                   prior to the policy period, known to have
                                                                   occurred by any insured listed under
1. Insuring Agreement
                                                                   Paragraph 1. of Section II - Who Is An Insured
    a. We will pay those sums that the insured                     or any "employee” authorized by you to give or
        becomes legally obligated to pay as damages                receive notice of an "occurrence" or claim,
        because of "bodily injury" or "property damage"            includes any continuation, change or
        to which this insurance applies. We will have              resumption of that "bodily injury" or "property
        the right and duty to defend the insured against           damage" after the end of the policy period.
        any "suit" seeking those damages. However,
                                                               d. "Bodily injury" or "property damage" will be
        we will have no duty to defend the insured
                                                                   deemed to have been known to have occurred
        against any "suit" seeking damages for "bodily
        injury" or "property damage" to which this                 at the earliest time when any insured listed
                                                                   under Paragraph 1. of Section II - Who Is An
        insurance does not apply. We may, at our
                                                                   Insured or any "employee" authorized by you to
        discretion, investigate any "occurrence" and
                                                                   give or receive notice of an "occurrence" or
        settle any claim or "suit" that may result. But:
                                                                   claim:
       (1) The amount we will pay for damages is
                                                                  (1) Reports all, or any part, of the "bodily injury"
            limited as described in Section III - Limits
                                                                       or "property damage" to us or any other
            Of Insurance; and
                                                                       insurer;
       (2) Our right and duty to defend ends when we
                                                                  (2) Receives a written or verbal demand or
            have used up the applicable limit of
                                                                       claim for damages because of the "bodily
            insurance in the payment of judgments or
                                                                       injury" or "property damage"; or
            settlements under Coverages A or B or
            medical expenses under Coverage C.                    (3) Becomes aware by any other means that
                                                                       "bodily injury" or "property damage" has
        No other obligation or liability to pay sums or
                                                                       occurred or has begun to occur.
        perform acts or services is covered unless
        explicitly provided for under Supplementary            e. Damages because of "bodily injury" include
        Payments - Coverages A and B.                              damages claimed by any person or
                                                                   organization for care, loss of services or death
    b. This insurance applies to "bodily injury" and
                                                                   resulting at any time from the "bodily injury".
        "property damage" only if:
       (1) The "bodily injury" or "property damage" is
            caused by an "occurrence" that takes place
            in the "coverage territory";




CG 00 01 0413                         © Insurance Services Office, Inc., 2012                          Page 1 of 16
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 56 of 97




2. Exclusions                                                        This exclusion applies even if the claims
   This insurance does not apply to:                                 against any insured allege negligence or other
                                                                     wrongdoing in:
   a. Expected Or Intended Injury
                                                                         (a) The supervision, hiring, employment,
       "Bodily injury" or "property damage" expected                         training or monitoring of others by that
       or intended from the standpoint of the insured.                       insured; or
       This exclusion does not apply to "bodily injury"
       resulting from the use of reasonable force to                    (b) Providing       or failing     to   provide
       protect persons or property.                                          transportation with respect to any
                                                                             person that may be under the influence
   b. Contractual Liability                                                  of alcohol;
       "Bodily injury” or "property damage" for which                if the "occurrence" which caused the "bodily
       the insured is obligated to pay damages by                    injury" or "property damage", involved that
       reason of the assumption of liability in a                    which is described in Paragraph (1), (2) or (3)
       contract or agreement. This exclusion does not                above.
       apply to liability for damages:
                                                                     However, this exclusion applies only if you are
      (1) That the insured would have in the absence                 in the business of manufacturing, distributing,
           of the contract or agreement; or                          selling, serving or furnishing alcoholic
      (2) Assumed in a contract or agreement that is                 beverages. For the purposes of this exclusion,
           an "insured contract", provided the "bodily               permitting a person to bring alcoholic
           injury" or "property damage" occurs                       beverages on your premises, for consumption
           subsequent to the execution of the contract               on your premises, whether or not a fee is
           or agreement. Solely for the purposes of                  charged or a license is required for such
           liability assumed in an "insured contract",               activity, is not by itself considered the business
           reasonable attorneys' fees and necessary                  of selling, serving or furnishing alcoholic
           litigation expenses incurred by or for a party            beverages.
           other than an insured are deemed to be                d. Workers' Compensation And Similar Laws
           damages because of "bodily injury" or
           "property damage", provided:                              Any obligation of the insured under a workers'
                                                                     compensation,          disability   benefits     or
          (a) Liability to such party for, or for the cost           unemployment compensation law or any
                of, that party's defense has also been               similar law.
                assumed in the same "insured contract";
                and                                              e. Employer's Liability
          (b) Such attorneys' fees and litigation                    "Bodily injury" to:
                expenses are for defense of that party              (1) An "employee" of the insured arising out of
                against a civil or alternative dispute                    and in the course of:
                resolution proceeding in which damages                   (a) Employment by the insured; or
                to which this insurance applies are
                alleged.                                                 (b) Performing duties related to the conduct
                                                                             of the insured's business; or
   c. Liquor Liability
                                                                    (2) The spouse, child, parent, brother or sister
       "Bodily injury" or "property damage” for which                     of that "employee" as a consequence of
       any insured may be held liable by reason of:                       Paragraph (1) above.
      (1) Causing or contributing to the intoxication of             This exclusion applies whether the insured
           any person;                                               may be liable as an employer or in any other
      (2) The furnishing of alcoholic beverages to a                 capacity and to any obligation to share
           person under the legal drinking age or                    damages with or repay someone else who
           under the influence of alcohol; or                        must pay damages because of the injury.
      (3) Any statute, ordinance or regulation relating              This exclusion does not apply to liability
           to the sale, gift, distribution or use of                 assumed by the insured under an "insured
           alcoholic beverages.                                      contract".




Page 2 of 16                            © Insurance Services Office, Inc., 2012                       CG 00 01 04 13
    Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 57 of 97




  f. Pollution                                                       (d) At or from any premises, site or location
     (1) "Bodily injury” or "property damage" arising                     on which any insured or any contractors
          out of the actual, alleged or threatened                        or subcontractors working directly or
          discharge, dispersal, seepage, migration,                       indirectly on any insured's behalf are
          release or escape of "pollutants":                              performing operations if the "pollutants"
                                                                          are brought on or to the premises, site
         (a) At or from any premises, site or location                    or location in connection with such
              which is or was at any time owned or                        operations by such insured, contractor
              occupied by, or rented or loaned to, any                    or     subcontractor.      However,     this
              insured. However, this subparagraph                         subparagraph does not apply to:
              does not apply to:
                                                                          (i) "Bodily injury" or "property damage"
              (i) "Bodily injury" if sustained within a                       arising out of the escape of fuels,
                  building and caused by smoke,                               lubricants or other operating fluids
                  fumes, vapor or soot produced by or                         which are needed to perform the
                  originating from equipment that is                          normal electrical, hydraulic or
                  used to heat, cool or dehumidify the                        mechanical functions necessary for
                  building, or equipment that is used to                      the operation of "mobile equipment"
                  heat water for personal use, by the                         or its parts, if such fuels, lubricants
                  building's occupants or their guests;                       or other operating fluids escape from
             (ii) "Bodily injury" or "property damage"                        a vehicle part designed to hold, store
                  for which you may be held liable, if                        or receive them. This exception does
                  you are a contractor and the owner                          not apply if the "bodily injury" or
                  or lessee of such premises, site or                         "property damage" arises out of the
                  location has been added to your                             intentional discharge, dispersal or
                  policy as an additional insured with                        release of the fuels, lubricants or
                  respect to your ongoing operations                          other operating fluids, or if such
                  performed for that additional insured                       fuels, lubricants or other operating
                  at that premises, site or location and                      fluids are brought on or to the
                  such premises, site or location is not                      premises, site or location with the
                  and never was owned or occupied                             intent that they be discharged,
                  by, or rented or loaned to, any                             dispersed or released as part of the
                  insured, other than that additional                         operations being performed by such
                  insured; or                                                 insured, contractor or subcontractor;
            (iii) "Bodily injury" or "property damage"                   (ii) "Bodily injury" or "property damage"
                  arising out of heat, smoke or fumes                         sustained within a building and
                  from a "hostile fire";                                      caused by the release of gases,
         (b) At or from any premises, site or location                        fumes or vapors from materials
              which is or was at any time used by or                          brought into that building in
                                                                              connection with operations being
              for any insured or others for the
                                                                              performed by you or on your behalf
              handling, storage, disposal, processing
                                                                              by a contractor or subcontractor; or
              or treatment of waste;
                                                                        (iii) "Bodily injury" or "property damage"
         (c) Which are or were at any time
                                                                              arising out of heat, smoke or fumes
              transported, handled, stored, treated,
              disposed of, or processed as waste by                           from a "hostile fire".
              or for:                                                (e) At or from any premises, site or location
                                                                          on which any insured or any contractors
              (i) Any insured; or
                                                                          or subcontractors working directly or
             (ii) Any person or organization for whom                     indirectly on any insured's behalf are
                  you may be legally responsible; or                      performing operations if the operations
                                                                          are to test for, monitor, clean up,
                                                                          remove, contain, treat, detoxify or
                                                                          neutralize, or in any way respond to, or
                                                                          assess the effects of, "pollutants".




CG 00 01 0413                         © Insurance Services Office, Inc., 2012                          Page 3 of 16
     Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 58 of 97




    (2) Any loss, cost or expense arising out of                    (5) "Bodily injury" or "property damage" arising
          any:                                                             out of:
         (a) Request, demand, order or statutory or                       (a) The operation of machinery or
               regulatory requirement that any insured                         equipment that is attached to, or part of,
               or others test for, monitor, clean up,                          a land vehicle that would qualify under
               remove, contain, treat, detoxify or                             the definition of "mobile equipment" if it
               neutralize, or in any way respond to, or                        were not subject to a compulsory or
               assess the effects of, "pollutants"; or                         financial responsibility law or other
         (b) Claim or suit by or on behalf of a                                motor vehicle insurance law where it is
               governmental authority for damages                              licensed or principally garaged; or
               because of testing for, monitoring,                        (b) The operation of any of the machinery
               cleaning up, removing, containing,                              or equipment listed in Paragraph f.(2) or
               treating, detoxifying or neutralizing, or in                    f.(3) of the definition of "mobile
               any way responding to, or assessing the                         equipment".
               effects of, "pollutants".                         h. Mobile Equipment
           However, this paragraph does not apply to                  "Bodily injury" or "property damage" arising out
           liability for damages because of "property                 of:
           damage" that the insured would have in the
           absence of such request, demand, order or                 (1) The transportation of "mobile equipment" by
           statutory or regulatory requirement, or such                    an "auto" owned or operated by or rented or
           claim or "suit" by or on behalf of a                            loaned to any insured; or
           governmental authority.                                   (2) The use of "mobile equipment" in, or while
  g. Aircraft, Auto Or Watercraft                                          in practice for, or while being prepared for,
                                                                           any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out                     or stunting activity.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or            i. War
      watercraft owned or operated by or rented or                    "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation                   caused, arising, directly or indirectly, out of:
      and "loading or unloading".                                    (1) War, including undeclared or civil war;
      This exclusion applies even if the claims                      (2) Warlike action by a military force, including
      against any insured allege negligence or other                       action in hindering or defending against an
      wrongdoing in the supervision, hiring,                               actual or expected attack, by any
      employment, training or monitoring of others by                      government, sovereign or other authority
      that insured, if the "occurrence" which caused                       using military personnel or other agents; or
      the "bodily injury" or "property damage"
      involved the ownership, maintenance, use or                    (3) Insurrection, rebellion, revolution, usurped
      entrustment to others of any aircraft, "auto" or                     power, or action taken by governmental
      watercraft that is owned or operated by or                           authority in hindering or defending against
      rented or loaned to any insured.                                     any of these.
      This exclusion does not apply to:                           j. Damage To Property
     (1) A watercraft while ashore on premises you                    "Property damage" to:
           own or rent;                                              (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                              any costs or expenses incurred by you, or
                                                                           any other person, organization or entity, for
          (a) Less than 26 feet long; and                                  repair,      replacement,       enhancement,
         (b) Not being used to carry persons or                            restoration or maintenance of such property
                property for a charge;                                     for any reason, including prevention of
     (3) Parking an "auto" on, or on the ways next                         injury to a person or damage to another's
           to, premises you own or rent, provided the                      property;
           "auto" is not owned by or rented or loaned                (2) Premises you sell, give away or abandon, if
           to you or the insured;                                          the "property damage" arises out of any
     (4) Liability assumed under any "insured                               part of those premises;
           contract" for the ownership, maintenance or               (3) Property loaned to you;
            use of aircraft or watercraft; or




Page 4 of 16                            © Insurance Services Office, Inc., 2012                        CG 00 01 0413
     Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 59 of 97




     (4) Personal property in the care, custody or                  This exclusion does not apply to the loss of use
            control of the insured;                                 of other property arising out of sudden and
     (5) That particular part of real property on                   accidental physical injury to "your product" or
            which you or any contractors or                         "your work" after it has been put to its intended
            subcontractors working directly or indirectly           use.
            on your behalf are performing operations, if        n. Recall Of Products, Work Or Impaired
            the "property damage" arises out of those               Property
            operations; or                                          Damages claimed for any loss, cost or
     (6) That particular part of any property that                  expense incurred by you or others for the loss
            must be restored, repaired or replaced                  of use, withdrawal, recall, inspection, repair,
            because "your work" was incorrectly                     replacement, adjustment, removal or disposal
            performed on it.                                        of:
       Paragraphs (1), (3) and (4) of this exclusion do            (1) "Your product";
       not apply to "property damage" (other than                  (2) "Your work"; or
       damage by fire) to premises, including the
       contents of such premises, rented to you for a              (3) "Impaired property";
       period of seven or fewer consecutive days. A                 if such product, work, or property is withdrawn
       separate limit of insurance applies to Damage                or recalled from the market or from use by any
       To Premises Rented To You as described in                    person or organization because of a known or
       Section III - Limits Of Insurance.                           suspected defect, deficiency, inadequacy or
       Paragraph (2) of this exclusion does not apply               dangerous condition in it.
       if the premises are "your work" and were never           o. Personal And Advertising Injury
       occupied, rented or held for rental by you.                  "Bodily injury" arising out of "personal and
       Paragraphs (3), (4), (5) and (6) of this                     advertising injury".
       exclusion do not apply to liability assumed              p. Electronic Data
       under a sidetrack agreement.
                                                                    Damages arising out of the loss of, loss of use
       Paragraph (6) of this exclusion does not apply               of, damage to, corruption of, inability to access,
       to "property damage" included in the "products-              or inability to manipulate electronic data.
       completed operations hazard".
                                                                    However, this exclusion does not apply to
  k. Damage To Your Product                                         liability for damages because of "bodily injury".
       "Property damage" to "your product" arising out              As used in this exclusion, electronic data
       of it or any part of it.                                     means information, facts or programs stored as
   l. Damage To Your Work                                           or on, created or used on, or transmitted to or
       "Property damage" to "your work" arising out of              from computer software, including systems and
       it or any part of it and included in the "products-          applications software, hard or floppy disks, CD-
       completed operations hazard".                                ROMs, tapes, drives, cells, data processing
                                                                    devices or any other media which are used
       This exclusion does not apply if the damaged                 with electronically controlled equipment.
       work or the work out of which the damage
       arises was performed on your behalf by a                 q. Recording And Distribution Of Material Or
       subcontractor.                                               Information In Violation Of Law
  m. Damage To Impaired Property Or Property                        "Bodily injury" or "property damage" arising
       Not Physically Injured                                       directly or indirectly out of any action or
                                                                    omission that violates or is alleged to violate:
       "Property damage" to "impaired property" or
       property that has not been physically injured,              (1) The Telephone Consumer Protection Act
       arising out of:                                                  (TCPA), including any amendment of or
                                                                        addition to such law;
      (1) A defect, deficiency, inadequacy or
             dangerous condition in "your product" or              (2) The CAN-SPAM Act of 2003, including any
             "your work"; or                                            amendment of or addition to such law;
      (2) A delay or failure by you or anyone acting               (3) The Fair Credit Reporting Act (FCRA), and
             on your behalf to perform a contract or                    any amendment of or addition to such law,
             agreement in accordance with its terms.                    including the Fair and Accurate Credit
                                                                        Transactions Act (FACTA); or




CG 00 01 0413                          © Insurance Services Office, Inc., 2012                         Page 5 of 16
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 60 of 97




      (4) Any federal, state or local statute,             2. Exclusions
          ordinance or regulation, other than the             This insurance does not apply to:
          TCPA, CAN-SPAM Act of 2003 or FCRA
          and their amendments and additions, that            a. Knowing Violation Of Rights Of Another
          addresses, prohibits, or limits the printing,           "Personal and advertising injury" caused by or
          dissemination,      disposal,      collecting,          at the direction of the insured with the
          recording,      sending,        transmitting,           knowledge that the act would violate the rights
          communicating or distribution of material or            of another and would inflict "personal and
          information.                                            advertising injury".
   Exclusions c. through n. do not apply to damage            b. Material Published With Knowledge Of
   by fire to premises while rented to you or                     Falsity
   temporarily occupied by you with permission of the             "Personal and advertising injury" arising out of
   owner. A separate limit of insurance applies to this           oral or written publication, in any manner, of
   coverage as described in Section III - Limits Of               material, if done by or at the direction of the
   Insurance.                                                     insured with knowledge of its falsity.
COVERAGE B - PERSONAL AND ADVERTISING                         c. Material Published Prior To Policy Period
INJURY LIABILITY
                                                                  "Personal and advertising injury" arising out of
1. Insuring Agreement                                             oral or written publication, in any manner, of
   a. We will pay those sums that the insured                     material whose first publication took place
       becomes legally obligated to pay as damages                before the beginning of the policy period.
       because of "personal and advertising injury" to        d. Criminal Acts
       which this insurance applies. We will have the
       right and duty to defend the insured against               "Personal and advertising injury" arising out of
       any "suit" seeking those damages. However,                 a criminal act committed by or at the direction
       we will have no duty to defend the insured                 of the insured.
       against any "suit" seeking damages for                 e. Contractual Liability
       "personal and advertising injury" to which this
                                                                  "Personal and advertising injury" for which the
       insurance does not apply. We may, at our
                                                                  insured has assumed liability in a contract or
       discretion, investigate any offense and settle
                                                                  agreement. This exclusion does not apply to
       any claim or "suit" that may result. But:
                                                                  liability for damages that the insured would
      (1) The amount we will pay for damages is                   have in the absence of the contract or
           limited as described in Section III - Limits           agreement.
           Of Insurance; and
                                                               f. Breach Of Contract
      (2) Our right and duty to defend end when we
                                                                  "Personal and advertising injury" arising out of
           have used up the applicable limit of
                                                                  a breach of contract, except an implied
           insurance in the payment of judgments or
                                                                  contract to use another's advertising idea in
           settlements under Coverages A or B or
                                                                  your "advertisement".
           medical expenses under Coverage C.
                                                              g. Quality Or Performance Of Goods - Failure
       No other obligation or liability to pay sums or
                                                                  To Conform To Statements
       perform acts or services is covered unless
       explicitly provided for under Supplementary                "Personal and advertising injury" arising out of
       Payments - Coverages A and B.                              the failure of goods, products or services to
                                                                  conform with any statement of quality or
   b. This insurance applies to "personal and
                                                                  performance made in your "advertisement".
       advertising injury" caused by an offense arising
       out of your business but only if the offense was       h. Wrong Description Of Prices
       committed in the "coverage territory" during the           "Personal and advertising injury" arising out of
       policy period.                                             the wrong description of the price of goods,
                                                                   products or services stated in your
                                                                  "advertisement".




Page 6 of 16                          © Insurance Services Office, Inc., 2012                    CG 00 01 0413
     Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 61 of 97




   i. Infringement Of Copyright, Patent,                       n. Pollution-related
       Trademark Or Trade Secret                                   Any loss, cost or expense arising out of any:
       "Personal and advertising injury" arising out of           (1) Request, demand, order or statutory or
       the infringement of copyright, patent,                          regulatory requirement that any insured or
       trademark, trade secret or other intellectual                   others test for, monitor, clean up, remove,
       property rights. Under this exclusion, such                     contain, treat, detoxify or neutralize, or in
       other intellectual property rights do not include               any way respond to, or assess the effects
       the use of another's advertising idea in your                   of, "pollutants"; or
       "advertisement".
                                                                  (2) Claim or suit by or on behalf of a
       However, this exclusion does not apply to                       governmental authority for damages
       infringement, in your "advertisement", of                       because of testing for, monitoring, cleaning
       copyright, trade dress or slogan.                               up,      removing,     containing,     treating,
  j. Insureds In Media And Internet Type                               detoxifying or neutralizing, or in any way
       Businesses                                                      responding to, or assessing the effects of,
       "Personal and advertising injury" committed by                  "pollutants".
       an insured whose business is:                           o. War
      (1) Advertising, broadcasting, publishing or                 "Personal and advertising injury", however
            telecasting;                                           caused, arising, directly or indirectly, out of:
      (2) Designing or determining content of web                 (1) War, including undeclared or civil war;
            sites for others; or                                  (2) Warlike action by a military force, including
      (3) An Internet search, access, content or                       action in hindering or defending against an
            service provider.                                          actual or expected attack, by any
        However, this exclusion does not apply to                      government, sovereign or other authority
        Paragraphs 14.a., b. and c. of "personal and                   using military personnel or other agents; or
       advertising injury" under the Definitions                  (3) Insurrection, rebellion, revolution, usurped
       section.                                                        power, or action taken by governmental
        For the purposes of this exclusion, the placing                authority in hindering or defending against
       of frames, borders or links, or advertising, for                any of these.
       you or others anywhere on the Internet, is not          p. Recording And Distribution Of Material Or
        by itself, considered the business of                      Information In Violation Of Law
        advertising,     broadcasting,   publishing or             "Personal and advertising injury" arising
       telecasting.                                                directly or indirectly out of any action or
  k. Electronic Chatrooms Or Bulletin Boards                       omission that violates or is alleged to violate:
        "Personal and advertising injury" arising out of          (1) The Telephone Consumer Protection Act
        an electronic chatroom or bulletin board the                   (TCPA), including any amendment of or
        insured hosts, owns, or over which the insured                 addition to such law;
        exercises control.                                        (2) The CAN-SPAM Act of 2003, including any
    l. Unauthorized Use Of Another's Name Or                           amendment of or addition to such law;
        Product                                                   (3) The Fair Credit Reporting Act (FCRA), and
        "Personal and advertising injury" arising out of               any amendment of or addition to such law,
        the unauthorized use of another's name or                      including the Fair and Accurate Credit
        product in your e-mail address, domain name                    Transactions Act (FACTA); or
        or metatag, or any other similar tactics to               (4) Any federal, state or local statute,
        mislead another's potential customers.                         ordinance or regulation, other than the
  m. Pollution                                                         TCPA, CAN-SPAM Act of 2003 or FCRA
        "Personal and advertising injury" arising out of               and their amendments and additions, that
        the actual, alleged or threatened discharge,                   addresses, prohibits, or limits the printing,
        dispersal, seepage, migration, release or                      dissemination,        disposal,       collecting,
        escape of "pollutants" at any time.                            recording,         sending,        transmitting,
                                                                       communicating or distribution of material or
                                                                       information.




CG 00 01 0413                         © Insurance Services Office, Inc., 2012                            Page 7 of 16
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 62 of 97




COVERAGE C - MEDICAL PAYMENTS                                  d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                              To a person, whether or not an "employee" of
   a. We will pay medical expenses as described                    any insured, if benefits for the "bodily injury"
       below for "bodily injury" caused by an accident:            are payable or must be provided under a
                                                                   workers' compensation or disability benefits
      (1) On premises you own or rent;                             law or a similar law.
      (2) On ways next to premises you own or rent;            e. Athletics Activities
           or
                                                                   To a person injured while practicing, instructing
      (3) Because of your operations;                              or participating in any physical exercises or
       provided that:                                              games, sports, or athletic contests.
          (a) The accident takes place in the                   f. Products-Completed Operations Hazard
              "coverage territory" and during the policy           Included within the "products-completed
              period;                                              operations hazard".
          (b) The expenses are incurred and reported           g. Coverage A Exclusions
              to us within one year of the date of the
              accident; and                                        Excluded under Coverage A.
          (c) The injured        person submits to          SUPPLEMENTARY PAYMENTS - COVERAGES A
              examination, at our expense, by               AND B
              physicians of our choice as often as we       1. We will pay, with respect to any claim we
              reasonably require.                              investigate or settle, or any "suit" against an
   b. We will make these payments regardless of                insured we defend:
       fault. These payments will not exceed the               a. All expenses we incur.
       applicable limit of insurance. We will pay              b. Up to $250 for cost of bail bonds required
       reasonable expenses for:                                    because of accidents or traffic law violations
      (1) First aid administered at the time of an                 arising out of the use of any vehicle to which
           accident;                                               the Bodily Injury Liability Coverage applies. We
      (2) Necessary medical, surgical, X-ray and                   do not have to furnish these bonds.
           dental    services,    including   prosthetic       c. The cost of bonds to release attachments, but
           devices; and                                            only for bond amounts within the applicable
      (3) Necessary          ambulance,         hospital,          limit of insurance. We do not have to furnish
           professional nursing and funeral services.              these bonds.
2. Exclusions                                                  d. All reasonable expenses incurred by the
                                                                   insured at our request to assist us in the
   We will not pay expenses for "bodily injury":                   investigation or defense of the claim or "suit",
   a. Any Insured                                                  including actual loss of earnings up to $250 a
                                                                   day because of time off from work.
       To any insured, except "volunteer workers".
                                                               e. All court costs taxed against the insured in the
   b. Hired Person
                                                                   "suit". However, these payments do not include
       To a person hired to do work for or on behalf of            attorneys' fees or attorneys' expenses taxed
       any insured or a tenant of any insured.                     against the insured.
   c. Injury On Normally Occupied Premises                      f. Prejudgment interest awarded against the
       To a person injured on that part of premises                insured on that part of the judgment we pay. If
       you own or rent that the person normally                    we make an offer to pay the applicable limit of
       occupies.                                                   insurance, we will not pay any prejudgment
                                                                   interest based on that period of time after the
                                                                   offer.




Page 8 of 16                           © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 63 of 97




   g. All interest on the full amount of any judgment            So long as the above conditions are met,
        that accrues after entry of the judgment and             attorneys' fees incurred by us in the defense of
        before we have paid, offered to pay, or                  that indemnitee, necessary litigation expenses
        deposited in court the part of the judgment that         incurred by us and necessary litigation expenses
        is within the applicable limit of insurance.             incurred by the indemnitee at our request will be
   These payments will not reduce the limits of                  paid         as       Supplementary          Payments.
   insurance.                                                    Notwithstanding the provisions of Paragraph
                                                                 2.b.(2) of Section I - Coverage A - Bodily Injury
2. If we defend an insured against a "suit" and an               And Property Damage Liability, such payments will
   indemnitee of the insured is also named as a party            not be deemed to be damages for "bodily injury"
   to the "suit", we will defend that indemnitee if all of       and "property damage" and will not reduce the
   the following conditions are met:                             limits of insurance.
   a. The "suit" against the indemnitee seeks                    Our obligation to defend an insured's indemnitee
        damages for which the insured has assumed                and to pay for attorneys' fees and necessary
        the liability of the indemnitee in a contract or         litigation expenses as Supplementary Payments
        agreement that is an "insured contract";                 ends when we have used up the applicable limit of
   b. This insurance applies to such liability                   insurance in the payment of judgments or
        assumed by the insured;                                  settlements or the conditions set forth above, or
                                                                 the terms of the agreement described in
   c. The obligation to defend, or the cost of the
                                                                 Paragraph f. above, are no longer met.
        defense of, that indemnitee, has also been
        assumed by the insured in the same "insured           SECTION II - WHO IS AN INSURED
        contract";                                            1. If you are designated in the Declarations as:
   d. The allegations in the "suit" and the information          a. An individual, you and your spouse are
        we know about the "occurrence" are such that                  insureds, but only with respect to the conduct
        no conflict appears to exist between the                      of a business of which you are the sole owner.
        interests of the insured and the interests of the
        indemnitee;                                              b. A partnership or joint venture, you are an
                                                                      insured. Your members, your partners, and
   e. The indemnitee and the insured ask us to                        their spouses are also insureds, but only with
        conduct and control the defense of that                       respect to the conduct of your business.
        indemnitee against such "suit" and agree that
        we can assign the same counsel to defend the             c. A limited liability company, you are an insured.
        insured and the indemnitee; and                               Your members are also insureds, but only with
                                                                      respect to the conduct of your business. Your
    f. The indemnitee:                                                managers are insureds, but only with respect
       (1) Agrees in writing to:                                      to their duties as your managers.
           (a) Cooperate with us in the investigation,           d. An organization other than a partnership, joint
                settlement or defense of the "suit";                  venture or limited liability company, you are an
                                                                      insured. Your "executive officers" and directors
           (b) Immediately send us copies of any
                                                                      are insureds, but only with respect to their
                demands, notices, summonses or legal
                                                                      duties as your officers or directors. Your
                papers received in connection with the
                "suit";                                               stockholders are also insureds, but only with
                                                                      respect to their liability as stockholders.
           (c) Notify any other insurer whose coverage
                                                                  e. A trust, you are an insured. Your trustees are
                is available to the indemnitee; and
                                                                      also insureds, but only with respect to their
           (d) Cooperate with us with respect to                      duties as trustees.
                coordinating other applicable insurance
                available to the indemnitee; and
       (2) Provides us with written authorization to:
           (a) Obtain records and other information
                related to the "suit"; and
           (b) Conduct and control the defense of the
                indemnitee in such "suit".




CG 00 01 0413                           © Insurance Services Office, Inc., 2012                          Page 9 of 16
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 64 of 97




2. Each of the following is also an insured:                      c. Any person or organization having proper
   a. Your "volunteer workers" only while performing                  temporary custody of your property if you die,
       duties related to the conduct of your business,                but only:
       or your "employees", other than either your                   (1) With respect to liability arising out of the
       "executive officers" (if you are an organization                   maintenance or use of that property; and
       other than a partnership, joint venture or limited            (2) Until your legal representative has been
       liability company) or your managers (if you are                    appointed.
       a limited liability company), but only for acts
       within the scope of their employment by you or             d. Your legal representative if you die, but only
       while performing duties related to the conduct                 with respect to duties as such. That
       of your business. However, none of these                       representative will have all your rights and
       "employees" or "volunteer workers" are                         duties under this Coverage Part.
       insureds for:                                          3. Any organization you newly acquire or form, other
      (1) "Bodily injury" or "personal and advertising            than a partnership, joint venture or limited liability
            injury":                                              company, and over which you maintain ownership
                                                                  or majority interest, will qualify as a Named
          (a) To you, to your partners or members (if             Insured if there is no other similar insurance
                you are a partnership or joint venture),          available to that organization. However:
                to your members (if you are a limited
                liability company), to a co-"employee"            a. Coverage under this provision is afforded only
                while in the course of his or her                     until the 90th day after you acquire or form the
                employment or performing duties related               organization or the end of the policy period,
                to the conduct of your business, or to                whichever is earlier;
                your other "volunteer workers" while              b. Coverage A does not apply to "bodily injury" or
                performing duties related to the conduct              "property damage" that occurred before you
                of your business;                                     acquired or formed the organization; and
          (b) To the spouse, child, parent, brother or            c. Coverage B does not apply to "personal and
                sister of that co-"employee" or                       advertising injury" arising out of an offense
                "volunteer worker" as a consequence of                committed before you acquired or formed the
                Paragraph (1)(a) above;                               organization.
          (c) For which there is any obligation to            No person or organization is an insured with respect
                share damages with or repay someone           to the conduct of any current or past partnership, joint
                else who must pay damages because of          venture or limited liability company that is not shown
                the injury described in Paragraph (1)(a)      as a Named Insured in the Declarations.
                or (b) above; or                              SECTION III - LIMITS OF INSURANCE
          (d) Arising out of his or her providing or          1. The Limits of Insurance shown in the Declarations
                failing to provide professional health            and the rules below fix the most we will pay
                care services.                                    regardless of the number of:
      (2) "Property damage" to property:                          a. Insureds;
           (a) Owned, occupied or used by;                        b. Claims made or "suits" brought; or
          (b) Rented to, in the care, custody or                  c. Persons or organizations making claims or
                control of, or over which physical control            bringing "suits".
                is being exercised for any purpose by;
                                                              2. The General Aggregate Limit is the most we will
            you, any of your "employees", "volunteer              pay for the sum of:
            workers", any partner or member (if you are
            a partnership or joint venture), or any               a. Medical expenses under Coverage C;
             member (if you are a limited liability               b. Damages under Coverage A, except damages
            company).                                                 because of "bodily injury" or "property damage"
   b. Any person (other than your "employee" or                       included in the "products-completed operations
        "volunteer worker"), or any organization while                hazard"; and
        acting as your real estate manager.                        c. Damages under Coverage B.




Page 10 of 16                           © Insurance Services Office, Inc., 2012                       CG 00 01 0413
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 65 of 97




3. The Products-Completed Operations Aggregate                    (3) The nature and location of any injury or
    Limit is the most we will pay under Coverage A for                  damage arising out of the "occurrence" or
    damages because of "bodily injury" and "property                    offense.
    damage" included in the "products-completed                b. If a claim is made or "suit" is brought against
    operations hazard".                                            any insured, you must:
4. Subject to Paragraph 2. above, the Personal And                (1) Immediately record the specifics of the
    Advertising Injury Limit is the most we will pay                    claim or "suit" and the date received; and
    under Coverage B for the sum of all damages
    because of all "personal and advertising injury"              (2) Notify us as soon as practicable.
    sustained by any one person or organization.                   You must see to it that we receive written
5. Subject to Paragraph 2. or 3. above, whichever                  notice of the claim or "suit" as soon as
    applies, the Each Occurrence Limit is the most we              practicable.
    will pay for the sum of:                                   c. You and any other involved insured must:
    a. Damages under Coverage A; and                              (1) Immediately send us copies of any
    b. Medical expenses under Coverage C                                demands, notices, summonses or legal
                                                                        papers received in connection with the
    because of all "bodily injury" and "property                        claim or "suit";
    damage" arising out of any one "occurrence".
                                                                  (2) Authorize us to obtain records and other
6. Subject to Paragraph 5. above, the Damage To                         information;
    Premises Rented To You Limit is the most we will
    pay under Coverage A for damages because of                   (3) Cooperate with us in the investigation or
    "property damage" to any one premises, while                        settlement of the claim or defense against
    rented to you, or in the case of damage by fire,                    the "suit"; and
    while rented to you or temporarily occupied by you            (4) Assist us, upon our request, in the
    with permission of the owner.                                       enforcement of any right against any
7. Subject to Paragraph 5. above, the Medical                           person or organization which may be liable
    Expense Limit is the most we will pay under                         to the insured because of injury or damage
    Coverage C for all medical expenses because of                      to which this insurance may also apply.
    "bodily injury" sustained by any one person.               d. No insured will, except at that insured's own
The Limits of Insurance of this Coverage Part apply                cost, voluntarily make a payment, assume any
separately to each consecutive annual period and to                obligation, or incur any expense, other than for
any remaining period of less than 12 months, starting              first aid, without our consent.
with the beginning of the policy period shown in the        3. Legal Action Against Us
Declarations, unless the policy period is extended             No person or organization has a right under this
after issuance for an additional period of less than 12        Coverage Part:
months. In that case, the additional period will be
deemed part of the last preceding period for purposes          a. To join us as a party or otherwise bring us into
of determining the Limits of Insurance.                            a "suit" asking for damages from an insured; or
SECTION IV - COMMERCIAL GENERAL LIABILITY                      b. To sue us on this Coverage Part unless all of
CONDITIONS                                                         its terms have been fully complied with.
1. Bankruptcy                                                  A person or organization may sue us to recover on
                                                               an agreed settlement or on a final judgment
    Bankruptcy or insolvency of the insured or of the          against an insured; but we will not be liable for
    insured's estate will not relieve us of our                damages that are not payable under the terms of
    obligations under this Coverage Part.                      this Coverage Part or that are in excess of the
2. Duties In The Event Of Occurrence, Offense,                 applicable limit of insurance. An agreed settlement
    Claim Or Suit.                                             means a settlement and release of liability signed
    a. You must see to it that we are notified as soon         by us, the insured and the claimant or the
         as practicable of an "occurrence" or an offense       claimant's legal representative.
         which may result in a claim. To the extent
         possible, notice should include:
        (1) How, when and where the "occurrence" or
            offense took place;
        (2) The names and addresses of any injured
            persons and witnesses; and




CG 00 01 0413                         © Insurance Services Office, Inc., 2012                       Page 11 of 16
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 66 of 97




4. Other Insurance                                                 (3) When this insurance is excess over other
   If other valid and collectible insurance is available                 insurance, we will pay only our share of the
   to the insured for a loss we cover under                              amount of the loss, if any, that exceeds the
   Coverages A or B of this Coverage Part, our                           sum of:
   obligations are limited as follows:                                  (a) The total amount that all such other
   a. Primary Insurance                                                      insurance would pay for the loss in the
                                                                             absence of this insurance; and
        This insurance is primary except when
        Paragraph b. below applies. If this insurance is               (b) The total of all deductible and self-
        primary, our obligations are not affected unless                     insured amounts under all that other
        any of the other insurance is also primary.                          insurance.
        Then, we will share with all that other                    (4) We will share the remaining loss, if any,
        insurance by the method described in                             with any other insurance that is not
        Paragraph c. below.                                              described in this Excess Insurance
   b. Excess Insurance                                                   provision and was not bought specifically to
                                                                         apply in excess of the Limits of Insurance
       (1) This insurance is excess over:                                shown in the Declarations of this Coverage
           (a) Any of the other insurance, whether                       Part.
                primary, excess, contingent or on any            c. Method Of Sharing
                other basis:
                                                                    If all of the other insurance permits contribution
                (i) That is Fire, Extended Coverage,                by equal shares, we will follow this method
                    Builder's Risk, Installation Risk or            also. Under this approach each insurer
                    similar coverage for "your work";               contributes equal amounts until it has paid its
               (ii) That is Fire insurance for premises             applicable limit of insurance or none of the loss
                    rented to you or temporarily                    remains, whichever comes first.
                    occupied by you with permission of              If any of the other insurance does not permit
                    the owner;                                      contribution by equal shares, we will contribute
              (iii) That is insurance purchased by you              by limits. Under this method, each insurer's
                    to cover your liability as a tenant for         share is based on the ratio of its applicable
                    "property damage" to premises                   limit of insurance to the total applicable limits of
                    rented to you or temporarily                    insurance of all insurers.
                    occupied by you with permission of        5. Premium Audit
                    the owner; or
                                                                 a. We will compute all premiums for this
              (iv) If the loss arises out of the                    Coverage Part in accordance with our rules
                    maintenance or use of aircraft,                 and rates.
                    "autos" or watercraft to the extent not
                    subject to Exclusion g. of Section I -       b. Premium shown in this Coverage Part as
                    Coverage A - Bodily Injury And                  advance premium is a deposit premium only.
                    Property Damage Liability.                      At the close of each audit period we will
                                                                    compute the earned premium for that period
           (b) Any other primary insurance available to             and send notice to the first Named Insured.
                you covering liability for damages                  The due date for audit and retrospective
                arising out of the premises or                      premiums is the date shown as the due date
                operations, or the products and                     on the bill. If the sum of the advance and audit
                completed operations, for which you                 premiums paid for the policy period is greater
                have been added as an additional                    than the earned premium, we will return the
                insured.                                            excess to the first Named Insured.
       (2) When this insurance is excess, we will have           c. The first Named Insured must keep records of
            no duty under Coverages A or B to defend                the information we need for premium
            the insured against any "suit" if any other             computation, and send us copies at such times
            insurer has a duty to defend the insured                as we may request.
            against that "suit". If no other insurer
            defends, we will undertake to do so, but we       6. Representations
            will be entitled to the insured's rights             By accepting this policy, you agree:
            against all those other insurers.                    a. The statements in the Declarations are
                                                                    accurate and complete;




Page 12 of 16                           © Insurance Services Office, Inc., 2012                       CG 00 01 0413
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 67 of 97




   b. Those       statements       are    based       upon          However, "auto" does not include "mobile
        representations you made to us; and                         equipment".
   c. We have issued this policy in reliance upon              3.   "Bodily injury" means bodily injury, sickness or
        your representations.                                       disease sustained by a person, including death
7. Separation Of Insureds                                           resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and         4.   "Coverage territory" means:
   any rights or duties specifically assigned in this               a. The United States of America (including its
   Coverage Part to the first Named Insured, this                       territories and possessions), Puerto Rico and
   insurance applies:                                                   Canada;
   a. As if each Named Insured were the only                        b. International waters or airspace, but only if the
        Named Insured; and                                              injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim                     or transportation between any places included
        is made or "suit" is brought.                                   in Paragraph a. above; or
8. Transfer Of Rights Of Recovery Against Others                    c. All other parts of the world if the injury or
   To Us                                                                damage arises out of:
   If the insured has rights to recover all or part of                 (1) Goods or products made or sold by you in
   any payment we have made under this Coverage                             the territory described in Paragraph a.
   Part, those rights are transferred to us. The                            above;
   insured must do nothing after loss to impair them.                  (2) The activities of a person whose home is in
   At our request, the insured will bring "suit" or                         the territory described in Paragraph a.
   transfer those rights to us and help us enforce                          above, but is away for a short time on your
   them.                                                                    business; or
9. When We Do Not Renew                                                (3) "Personal and advertising injury" offenses
   If we decide not to renew this Coverage Part, we                         that take place through the Internet or
   will mail or deliver to the first Named Insured                          similar electronic means of communication;
   shown in the Declarations written notice of the                      provided the insured's responsibility to pay
   nonrenewal not less than 30 days before the                          damages is determined in a "suit" on the
   expiration date.                                                     merits, in the territory described in Paragraph
    If notice is mailed, proof of mailing will be sufficient            a. above or in a settlement we agree to.
   proof of notice.                                            5.   "Employee"        includes a     "leased worker".
SECTION V - DEFINITIONS                                             "Employee" does not include a "temporary
                                                                    worker".
1. "Advertisement" means a notice that is broadcast
   or published to the general public or specific              6.   "Executive officer" means a person holding any of
   market segments about your goods, products or                    the officer positions created by your charter,
   services for the purpose of attracting customers or              constitution, bylaws or any other similar governing
   supporters. For the purposes of this definition:                 document.
    a. Notices that are published include material             7.   "Hostile fire" means one which becomes
        placed on the Internet or on similar electronic             uncontrollable or breaks out from where it was
        means of communication; and                                 intended to be.
    b. Regarding web sites, only that part of a web            8.   "Impaired property" means tangible property, other
        site that is about your goods, products or                  than "your product" or "your work", that cannot be
        services for the purposes of attracting                     used or is less useful because:
        customers or supporters is considered an                    a. It incorporates "your product" or "your work"
        advertisement.                                                  that is known or thought to be defective,
2. "Auto" means:                                                        deficient, inadequate or dangerous; or
    a. A land motor vehicle, trailer or semitrailer                 b. You have failed to fulfill the terms of a contract
        designed for travel on public roads, including                  or agreement;
        any attached machinery or equipment; or                     if such property can be restored to use by the
    b. Any other land vehicle that is subject to a                  repair, replacement, adjustment or removal of
        compulsory or financial responsibility law or               "your product" or "your work" or your fulfilling the
        other motor vehicle insurance law where it is               terms of the contract or agreement.
        licensed or principally garaged.




CG 00 01 0413                            © Insurance Services Office, Inc., 2012                         Page 13 of 16
       Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 68 of 97




9. "Insured contract" means:                                    10. "Leased worker" means a person leased to you by
   a. A contract for a lease of premises. However,                  a labor leasing firm under an agreement between
        that portion of the contract for a lease of                 you and the labor leasing firm, to perform duties
        premises that indemnifies any person or                     related to the conduct of your business. "Leased
        organization for damage by fire to premises                 worker" does not include a "temporary worker".
        while rented to you or temporarily occupied by          11. "Loading or unloading" means the handling of
        you with permission of the owner is not an                  property:
        "insured contract";                                         a. After it is moved from the place where it is
   b. A sidetrack agreement;                                             accepted for movement into or onto an aircraft,
   c. Any easement or license agreement, except in                       watercraft or "auto";
        connection with construction or demolition                  b. While it is in or on an aircraft, watercraft or
        operations on or within 50 feet of a railroad;                   "auto"; or
   d. An obligation, as required by ordinance, to                   c. While it is being moved from an aircraft,
        indemnify a municipality, except in connection                   watercraft or "auto" to the place where it is
        with work for a municipality;                                    finally delivered;
   e. An elevator maintenance agreement;                            but "loading or unloading" does not include the
    f. That part of any other contract or agreement                 movement of property by means of a mechanical
        pertaining to your business (including an                   device, other than a hand truck, that is not
        indemnification of a municipality in connection             attached to the aircraft, watercraft or "auto".
        with work performed for a municipality) under           12. "Mobile equipment" means any of the following
        which you assume the tort liability of another              types of land vehicles, including any attached
        party to pay for "bodily injury" or "property               machinery or equipment:
        damage" to a third person or organization. Tort             a. Bulldozers, farm machinery, forklifts and other
        liability means a liability that would be imposed                vehicles designed for use principally off public
         by law in the absence of any contract or                        roads;
        agreement.
                                                                    b. Vehicles maintained for use solely on or next to
         Paragraph f. does not include that part of any                  premises you own or rent;
        contract or agreement:
                                                                    c. Vehicles that travel on crawler treads;
       (1) That indemnifies a railroad for "bodily injury"
            or "property damage" arising out of                     d. Vehicles, whether self-propelled or not,
            construction or demolition operations, within                maintained primarily to provide mobility to
            50 feet of any railroad property and                         permanently mounted:
            affecting any railroad bridge or trestle,                   (1) Power cranes, shovels, loaders, diggers or
            tracks, road-beds, tunnel, underpass or                          drills; or
            crossing;                                                   (2) Road construction or resurfacing equipment
       (2) That indemnifies an architect, engineer or                        such as graders, scrapers or rollers;
            surveyor for injury or damage arising out of:            e. Vehicles not described in Paragraph a., b., c.
           (a) Preparing, approving, or failing to                       or d. above that are not self-propelled and are
                 prepare or approve, maps, shop                          maintained primarily to provide mobility to
                 drawings, opinions, reports, surveys,                   permanently attached equipment of the
                 field orders, change orders or drawings                 following types:
                 and specifications; or                                 (1) Air compressors, pumps and generators,
           (b) Giving directions or instructions, or                          including spraying, welding,         building
                 failing to give them, if that is the primary                cleaning, geophysical exploration, lighting
                 cause of the injury or damage; or                           and well servicing equipment; or
       (3) Under which the insured, if an architect,                    (2) Cherry pickers and similar devices used to
            engineer or surveyor, assumes liability for                       raise or lower workers;
            an injury or damage arising out of the                   f. Vehicles not described in Paragraph a., b., c.
            insured's rendering or failure to render                     or d. above maintained primarily for purposes
            professional services, including those listed                other than the transportation of persons or
            in (2) above and supervisory, inspection,                    cargo.
            architectural or engineering activities.




Page 14 of 16                             © Insurance Services Office, Inc., 2012                        CG 00 01 0413
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 69 of 97




        However, self-propelled vehicles with the          16."Products-completed operations hazard":
        following types of permanently attached                a. Includes all "bodily injury" and "property
        equipment are not "mobile equipment" but will              damage" occurring away from premises you
        be considered "autos":                                     own or rent and arising out of "your product" or
       (1) Equipment designed primarily for:                       "your work" except:
            (a) Snow removal;                                     (1) Products that are still in your physical
            (b) Road maintenance, but not construction                 possession; or
                 or resurfacing; or                               (2) Work that has not yet been completed or
            (c) Street cleaning;                                       abandoned. However, "your work" will be
                                                                       deemed completed at the earliest of the
       (2) Cherry pickers and similar devices mounted                  following times:
             on automobile or truck chassis and used to
             raise or lower workers; and                              (a) When all of the work called for in your
                                                                           contract has been completed.
       (3) Air compressors, pumps and generators,
             including spraying, welding, building                    (b) When all of the work to be done at the
             cleaning, geophysical exploration, lighting                   job site has been completed if your
             and well servicing equipment.                                 contract calls for work at more than one
                                                                           job site.
    However, "mobile equipment" does not include
    any land vehicles that are subject to a compulsory                (c) When that part of the work done at a job
    or financial responsibility law or other motor                          site has been put to its intended use by
    vehicle insurance law where it is licensed or                          any person or organization other than
    principally garaged. Land vehicles subject to a                        another contractor or subcontractor
    compulsory or financial responsibility law or other                    working on the same project.
    motor vehicle insurance law are considered                         Work that may need service, maintenance,
    "autos".                                                           correction, repair or replacement, but which
13. "Occurrence" means an accident, including                          is otherwise complete, will be treated as
    continuous or repeated exposure to substantially                   completed.
    the same general harmful conditions.                       b. Does not include "bodily injury" or "property
14. "Personal and advertising injury" means injury,                damage" arising out of:
    including consequential "bodily injury", arising out          (1) The transportation of property, unless the
    of one or more of the following offenses:                          injury or damage arises out of a condition in
    a. False arrest, detention or imprisonment;                        or on a vehicle not owned or operated by
                                                                       you, and that condition was created by the
    b. Malicious prosecution;                                          "loading or unloading" of that vehicle by any
    c. The wrongful eviction from, wrongful entry into,                insured;
        or invasion of the right of private occupancy of          (2) The existence of tools, uninstalled
         a room, dwelling or premises that a person                    equipment or abandoned or unused
         occupies, committed by or on behalf of its                    materials; or
         owner, landlord or lessor;
                                                                  (3) Products or operations for which the
    d. Oral or written publication, in any manner, of                  classification, listed in the Declarations or in
         material that slanders or libels a person or                  a policy Schedule, states that products-
         organization or disparages a person's or                      completed operations are subject to the
         organization's goods, products or services;                   General Aggregate Limit.
    e. Oral or written publication, in any manner, of      17. "Property damage" means:
         material that violates a person's right of
         privacy;                                              a. Physical injury to tangible property, including
                                                                   all resulting loss of use of that property. All
     f. The use of another's advertising idea in your              such loss of use shall be deemed to occur at
         "advertisement"; or                                       the time of the physical injury that caused it; or
    g. Infringing upon another's copyright, trade dress        b. Loss of use of tangible property that is not
         or slogan in your "advertisement".                        physically injured. All such loss of use shall be
15."Pollutants" mean any solid, liquid, gaseous or                 deemed to occur at the time of the
    thermal irritant or contaminant, including smoke,              "occurrence" that caused it.
    vapor, soot, fumes, acids, alkalis, chemicals and          For the purposes of this insurance, electronic data
    waste. Waste includes materials to be recycled,            is not tangible property.
    reconditioned or reclaimed.



CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                         Page 15 of 16
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 70 of 97




    As used in this definition, electronic data means           b. Includes:
    information, facts or programs stored as or on,               (1) Warranties or representations made at any
    created or used on, or transmitted to or from                      time with respect to the fitness, quality,
    computer software, including systems and                           durability, performance or use of "your
    applications software, hard or floppy disks, CD-                   product"; and
    ROMs, tapes, drives, cells, data processing
    devices or any other media which are used with                 (2) The providing of or failure to provide
    electronically controlled equipment.                               warnings or instructions.
18. "Suit" means a civil proceeding in which damages            c. Does not include vending machines or other
    because of "bodily injury", "property damage" or                property rented to or located for the use of
    "personal and advertising injury" to which this                 others but not sold.
    insurance applies are alleged. "Suit" includes:         22. "Your work":
    a. An arbitration proceeding in which such                  a. Means:
         damages are claimed and to which the insured              (1) Work or operations performed by you or on
         must submit or does submit with our consent;                  your behalf; and
         or
                                                                   (2) Materials, parts or equipment furnished in
    b. Any other alternative dispute resolution                        connection with such work or operations.
         proceeding in which such damages are
         claimed and to which the insured submits with          b. Includes:
         our consent.                                              (1) Warranties or representations made at any
19."Temporary worker" means a person who is                            time with respect to the fitness, quality,
    furnished to you to substitute for a permanent                     durability, performance or use of "your
    "employee" on leave or to meet seasonal or short­                  work"; and
    term workload conditions.                                      (2) The providing of or failure to provide
20. "Volunteer worker" means a person who is not                       warnings or instructions.
    your "employee", and who donates his or her work
    and acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
21. "Your product":
     a. Means:
       (1) Any goods or products, other than real
             property, manufactured, sold, handled,
             distributed or disposed of by:
            (a) You;
            (b) Others trading under your name; or
            (c) A person or organization whose
                 business or assets you have acquired;
                 and
        (2) Containers (other than vehicles), materials,
             parts or equipment furnished in connection
             with such goods or products.




Page 16 of 16                         © Insurance Services Office, Inc., 2012                    CG 00 01 0413
       Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 71 of 97



                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                              CG 00 33 0413

                      LIQUOR LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.                (2) Prior to the policy period, no insured listed
Read the entire policy carefully to determine rights,                     under Paragraph 1. of Section II - Who Is
duties and what is and is not covered.                                    An Insured and no "employee" authorized
Throughout this policy the words "you" and "your”                         by you to give or receive notice of an
refer to the Named Insured shown in the Declarations,                     "injury" or claim, knew that the "injury" had
and any other person or organization qualifying as a                      occurred, in whole or in part. If such a listed
Named Insured under this policy. The words "we",                          insured or authorized "employee" knew,
"us” and "our" refer to the company providing this                        prior to the policy period, that the "injury"
insurance.                                                                occurred, then any continuation, change or
                                                                          resumption of such "injury” during or after
The word "insured" means any person or organization                       the policy period will be deemed to have
qualifying as such under Section II - Who Is An                           been known prior to the policy period.
Insured.
                                                                  c. "Injury" which occurs during the policy period
Other words and phrases that appear in quotation                      and was not, prior to the policy period, known
marks have special meaning. Refer to Section V -                      to have occurred by any insured listed under
Definitions.                                                          Paragraph 1. of Section II - Who Is An Insured
SECTION I - LIQUOR LIABILITY COVERAGE                                 or any "employee" authorized by you to give or
                                                                      receive notice of an "injury" or claim, includes
 1. Insuring Agreement
                                                                      any continuation, change or resumption of that
    a. We will pay those sums that the insured                        "injury" after the end of the policy period.
        becomes legally obligated to pay as damages
                                                                  d. "Injury" will be deemed to have been known to
        because of "injury" to which this insurance
                                                                      have occurred at the earliest time when any
        applies if liability for such "injury" is imposed on
                                                                      insured listed under Paragraph 1. of Section II
        the insured by reason of the selling, serving or
                                                                      - Who Is An Insured or any "employee"
        furnishing of any alcoholic beverage. We will
                                                                      authorized by you to give or receive notice of
        have the right and duty to defend the insured
                                                                      an "injury" or claim:
        against any "suit" seeking those damages.
        However, we will have no duty to defend the                  (1) Reports all, or any part, of the "injury" to us
        insured against any "suit" seeking damages for                    or any other insurer;
        "injury" to which this insurance does not apply.             (2) Receives a written or verbal demand or
        We may, at our discretion, investigate any                        claim for damages because of the "injury";
        "injury" and settle any claim or "suit" that may                  or
        result. But:
                                                                     (3) Becomes aware by any other means that
       (1) The amount we will pay for damages is                          "injury" has occurred or has begun to occur.
            limited as described in Section III - Limits
            Of Insurance; and                                  2. Exclusions
       (2) Our right and duty to defend ends when we              This insurance does not apply to:
            have used up the applicable limit of                  a. Expected Or Intended Injury
            insurance in the payment of judgments or                  "Injury" expected or intended from the
            settlements.                                              standpoint of the insured. This exclusion does
        No other obligation or liability to pay sums or               not apply to "bodily injury" resulting from the
        perform acts or services is covered unless                    use of reasonable force to protect persons or
        explicitly provided for under Supplementary                   property.
         Payments.                                                b. Workers' Compensation And Similar Laws
    b. This insurance applies to "injury" only if:                    Any obligation of the insured under a workers'
       (1) The "injury" occurs during the policy period               compensation,         disability    benefits      or
            in the "coverage territory"; and                          unemployment compensation law or any
                                                                      similar law.




CG 00 33 04 13                           © Insurance Services Office, Inc., 2012                            Page 1 of 6
     Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 72 of 97




  c. Employer's Liability                                         (3) Insurrection, rebellion, revolution, usurped
       "Bodily injury" to:                                             power, or action taken by governmental
                                                                       authority in hindering or defending against
     (1) An "employee" of the insured arising out of                   any of these.
           and in the course of:
                                                           SUPPLEMENTARY PAYMENTS
          (a) Employment by the insured; or
                                                           We will pay, with respect to any claim we investigate
          (b) Performing duties related to the conduct     or settle, or any "suit" against an insured we defend:
               of the insured's business; or
                                                           1. All expenses we incur.
     (2) The spouse, child, parent, brother or sister
           of that "employee" as a consequence of          2. The cost of bonds to release attachments, but only
           Paragraph (1) above.                                for bond amounts within the applicable limit of
                                                               insurance. We do not have to furnish these bonds.
       This exclusion applies whether the insured
       may be liable as an employer or in any other        3. All reasonable expenses incurred by the insured at
       capacity and to any obligation to share                 our request to assist us in the investigation or
       damages with or repay someone else who                  defense of the claim or "suit", including actual loss
       must pay damages because of the "injury".               of earnings up to $250 a day because of time off
                                                               from work.
  d. Liquor License Not In Effect
                                                           4. All court costs taxed against the insured in the
       "Injury" arising out of any alcoholic beverage          "suit". However, these payments do not include
       sold, served or furnished while any required            attorneys' fees or attorneys' expenses taxed
       license is not in effect.                               against the insured.
  e. Your Product                                          5. Prejudgment interest awarded against the insured
       "Injury" arising out of "your product". This            on that part of the judgment we pay. If we make an
       exclusion does not apply to "injury" for which          offer to pay the applicable limit of insurance, we
       the insured or the insured's indemnitees may            will not pay any prejudgment interest based on
       be held liable by reason of:                            that period of time after the offer.
      (1) Causing or contributing to the intoxication of   6. All interest on the full amount of any judgment that
           any person;                                         accrues after entry of the judgment and before we
      (2) The furnishing of alcoholic beverages to a           have paid, offered to pay, or deposited in court the
           person under the legal drinking age or              part of the judgment that is within the applicable
           under the influence of alcohol; or                  limit of insurance.
      (3) Any statute, ordinance or regulation relating    7. Expenses incurred by the insured for first aid
           to the sale, gift, distribution or use of           administered to others at the time of an event to
                                                               which this insurance applies.
           alcoholic beverages.
                                                           These payments will not reduce the limits of
   f. Other Insurance
                                                           insurance.
       Any "injury" with respect to which other
                                                           SECTION II - WHO IS AN INSURED
       insurance is afforded, or would be afforded but
       for the exhaustion of the limits of insurance.      1. If you are designated in the Declarations as:
       This exclusion does not apply if the other              a. An individual, you and your spouse are
       insurance responds to liability for "injury"                insureds.
       imposed on the insured by reason of the                 b. A partnership or joint venture, you are an
       selling, serving or furnishing of any alcoholic             insured. Your members, your partners, and
       beverage.                                                   their spouses are also insureds, but only with
  g. War                                                           respect to the conduct of your business.
       "Injury", however caused, arising, directly or           c. A limited liability company, you are an insured.
       indirectly, out of:                                         Your members are also insureds, but only with
                                                                   respect to the conduct of your business. Your
      (1) War, including undeclared or civil war;
                                                                   managers are insureds, but only with respect
      (2) Warlike action by a military force, including            to their duties as your managers.
           action in hindering or defending against an
           actual or expected attack, by any
           government, sovereign or other authority
            using military personnel or other agents; or




Page 2 of 6                           © Insurance Services Office, Inc., 2012                      CG 00 33 0413
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 73 of 97




   d. An organization other than a partnership, joint           c. Your legal representative if you die, but only
       venture or limited liability company, you are an             with respect to duties as such. That
       insured. Your "executive officers" and directors             representative will have all your rights and
       are insureds, but only with respect to their                 duties under this Coverage Part.
       duties as your officers or directors. Your           3. Any organization you newly acquire or form, other
       stockholders are also insureds, but only with            than a partnership, joint venture or limited liability
       respect to their liability as stockholders.              company, and over which you maintain ownership
   e. A trust, you are an insured. Your trustees are            or majority interest, will qualify as a Named
       also insureds, but only with respect to their            Insured if there is no other similar insurance
       duties as trustees.                                      available to that organization. However:
2. Each of the following is also an insured:                    a. Coverage under this provision is afforded only
   a. Your "employees", other than either your                      until the 90th day after you acquire or form the
       "executive officers" (if you are an organization             organization or the end of the policy period,
       other than a partnership, joint venture or limited           whichever is earlier; and
       liability company) or your managers (if you are          b. Coverage does not apply to "injury" that
       a limited liability company), but only for acts              occurred before you acquired or formed the
       within the scope of their employment by you or               organization.
       while performing duties related to the conduct       No person or organization is an insured with respect
       of your business. However, none of these             to the conduct of any current or past partnership, joint
       "employees" is an insured for:                       venture or limited liability company that is not shown
      (1) "Injury":                                         as a Named Insured in the Declarations.
          (a) To you, to your partners or members (if       SECTION III - LIMITS OF INSURANCE
                you are a partnership or joint venture),    1. The Limits of Insurance shown in the Declarations
                to your members (if you are a limited           and the rules below fix the most we will pay
                liability company), or to a co-"employee"       regardless of the number of:
                while that co-"employee" is either in the
                course of his or her employment or               a. Insureds;
                performing duties related to the conduct        b. Claims made or "suits" brought; or
                of your business;                                c. Persons or organizations making claims or
          (b) To the spouse, child, parent, brother or               bringing "suits".
                sister of that co-"employee" as a           2. The Aggregate Limit is the most we will pay for all
                consequence of Paragraph (a) above; or          "injury" as the result of the selling, serving or
          (c) For which there is any obligation to              furnishing of alcoholic beverages.
                share damages with or repay someone         3. Subject to the Aggregate Limit, the Each Common
                else who must pay damages because of            Cause Limit is the most we will pay for all "injury"
                the injury described in Paragraph (a) or        sustained by one or more persons or
                (b)above.                                       organizations as the result of the selling, serving
      (2) "Property damage" to property:                        or furnishing of any alcoholic beverage to any one
           (a) Owned or occupied by; or                         person.
          (b) Rented or loaned;                             The Limits of Insurance of this Coverage Part apply
                                                            separately to each consecutive annual period and to
            to that "employee", any of your other           any remaining period of less than 12 months, starting
            "employees", by any of your partners or         with the beginning of the policy period shown in the
            members (if you are a partnership or joint      Declarations, unless the policy period is extended
            venture), or by any of your members (if you     after issuance for an additional period of less than 12
            are a limited liability company).               months. In that case, the additional period will be
   b. Any person or organization having proper              deemed part of the last preceding period for purposes
        temporary custody of your property if you die,      of determining the Limits of Insurance.
        but only:                                           SECTION IV - LIQUOR LIABILITY CONDITIONS
      (1) With respect to liability arising out of the       1. Bankruptcy
            maintenance or use of that property; and
                                                                 Bankruptcy or insolvency of the insured or of the
      (2) Until your legal representative has been               insured's estate will not relieve us of our
            appointed.                                           obligations under this Coverage Part.




CG 00 33 04 13                         © Insurance Services Office, Inc., 2012                           Page 3 of 6
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 74 of 97




2. Duties In The Event Of Injury, Claim Or Suit               A person or organization may sue us to recover on
   a. You must see to it that we are notified as soon         an agreed settlement or on a final judgment
       as practicable of an "injury" which may result in      against an insured; but we will not be liable for
       a claim. To the extent possible, notice should         damages that are not payable under the terms of
       include:                                               this Coverage Part or that are in excess of the
                                                              applicable limit of insurance. An agreed settlement
      (1) How, when and where the "injury" took               means a settlement and release of liability signed
            place;                                            by us, the insured and the claimant or the
      (2) The names and addresses of any injured              claimant's legal representative.
             persons and witnesses; and                    4. Other Insurance
      (3) The nature and location of any "injury".            If other valid and collectible insurance is available
   b. If a claim is made or "suit" is brought against         to the insured for a loss we cover under this
       any insured, you must:                                 Coverage Part, our obligations are limited as
      (1) Immediately record the specifics of the             follows:
             claim or "suit" and the date received; and       a. Primary Insurance
      (2) Notify us as soon as practicable.                       This insurance is primary. Our obligations are
                                                                   not affected unless any of the other insurance
       You must see to it that we receive written
                                                                   is also primary. Then, we will share with all that
       notice of the claim or "suit" as soon as
                                                                   other insurance by the method described in b.
       practicable.
                                                                   below.
   c. You and any other involved insured must:
                                                              b. Method Of Sharing
      (1) Immediately send us copies of any
                                                                   If all of the other insurance permits contribution
             demands, notices, summonses or legal
             papers received in connection with the                by equal shares, we will follow this method
                                                                   also. Under this approach each insurer
             claim or "suit";
                                                                   contributes equal amounts until it has paid its
      (2) Authorize us to obtain records and other                 applicable limit of insurance or none of the loss
             information;                                          remains, whichever comes first.
      (3) Cooperate with us in the investigation or                If any of the other insurance does not permit
             settlement of the claim or defense against            contribution by equal shares, we will contribute
             the "suit"; and                                       by limits. Under this method, each insurer's
      (4) Assist us, upon our request, in the                      share is based on the ratio of its applicable
             enforcement of any right against any                  limit of insurance to the total applicable limits of
             person or organization which may be liable            insurance of all insurers.
             to the insured because of "injury" to which   5. Premium Audit
             this insurance may also apply.
                                                               a. We will compute all premiums for this
   d. No insured will, except at that insured's own                Coverage Part in accordance with our rules
       cost, voluntarily make a payment, assume any                and rates.
       obligation, or incur any expense, other than for
       first aid, without our consent.                        b. Premium shown in this Coverage Part as
                                                                   advance premium is a deposit premium only.
3. Legal Action Against Us                                         At the close of each audit period we will
   No person or organization has a right under this                compute the earned premium for that period
   Coverage Part:                                                  and send notice to the first Named Insured.
                                                                   The due date for audit and retrospective
   a. To join us as a party or otherwise bring us into             premiums is the date shown as the due date
       a "suit" asking for damages from an insured; or             on the bill. If the sum of the advance and audit
   b. To sue us on this Coverage Part unless all of                premiums paid for the policy period is greater
        its terms have been fully complied with.                   than the earned premium, we will return the
                                                                   excess to the first Named Insured.




Page 4 of 6                           © Insurance Services Office, Inc., 2012                        CG 00 33 0413
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 75 of 97




   c. The first Named Insured must keep records of                 c. All other parts of the world if the "injury" arises
       the information we need for premium                             out of:
       computation, and send us copies at such times                  (1) Goods or products made or sold by you in
       as we may request.                                                  the territory described in Paragraph a.
6. Representations                                                         above; or
   By accepting this policy, you agree:                               (2) The activities of a person whose home is in
   a. The statements in the Declarations are                               the territory described in Paragraph a.
       accurate and complete;                                              above, but is away for a short time on your
                                                                           business;
   b. Those         statements    are    based       upon
       representations you made to us; and                             provided the insured's responsibility to pay
                                                                       damages is determined in a "suit" on the
   c. We have issued this policy in reliance upon                      merits, in the territory described in Paragraph
       your representations.                                           a. above or in a settlement we agree to.
7. Separation Of Insureds                                     3.   "Employee"       includes    a    "leased    worker".
   Except with respect to the Limits of Insurance, and             "Employee" does not include a "temporary
   any rights or duties specifically assigned in this              worker".
   Coverage Part to the first Named Insured, this             4.   "Executive officer” means a person holding any of
   insurance applies:                                              the officer positions created by your charter,
   a. As if each Named Insured were the only                       constitution, bylaws or any other similar governing
       Named Insured; and                                          document.
   b. Separately to each insured against whom claim           5.   "Injury" means damages because of "bodily injury"
       is made or "suit" is brought.                               and "property damage", including damages for
8. Transfer Of Rights Of Recovery Against Others                   care, loss of services or loss of support.
   To Us                                                      6.   "Leased worker" means a person leased to you by
                                                                   a labor leasing firm under an agreement between
   If the insured has rights to recover all or part of
                                                                   you and the labor leasing firm, to perform duties
   any payment we have made under this Coverage
                                                                   related to the conduct of your business. "Leased
   Part, those rights are transferred to us. The
                                                                   worker" does not include a "temporary worker".
   insured must do nothing after loss to impair them.
   At our request, the insured will bring "suit" or           7.   "Property damage" means:
   transfer those rights to us and help us enforce                 a. Physical injury to tangible property, including
   them.                                                               all resulting loss of use of that property. All
9. When We Do Not Renew                                                such loss of use shall be deemed to occur at
                                                                       the time of the physical injury that caused it; or
   If we decide not to renew this Coverage Part, we
   will mail or deliver to the first Named Insured                 b. Loss of use of tangible property that is not
   shown in the Declarations written notice of the                     physically injured. All such loss of use shall be
   nonrenewal not less than 30 days before the                         deemed to occur at the time of the occurrence
   expiration date.                                                    that caused it.
   If notice is mailed, proof of mailing will be sufficient   8.   "Suit" means a civil proceeding in which damages
   proof of notice.                                                because of "injury" to which this insurance applies
                                                                   are alleged. "Suit" includes:
SECTION V - DEFINITIONS
                                                                   a. An arbitration proceeding in which such
1. "Bodily injury" means bodily injury, sickness or
                                                                       damages are claimed and to which the insured
   disease sustained by a person, including death
                                                                       must submit or does submit with our consent;
   resulting from any of these at any time.
                                                                       or
2. "Coverage territory" means:
                                                                   b. Any other alternative dispute resolution
   a. The United States of America (including its                      proceeding in which such damages are
        territories and possessions), Puerto Rico and                  claimed and to which the insured submits with
        Canada;                                                        our consent.
   b. International waters or airspace, but only if the       9.   "Temporary worker" means a person who is
        "injury" occurs in the course of travel or                 furnished to you to substitute for a permanent
        transportation between any places included in              "employee" on leave or to meet seasonal or short­
        Paragraph a. above; or                                     term workload conditions.




CG 00 33 04 13                          © Insurance Services Office, Inc., 2012                             Page 5 of 6
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 76 of 97




10. "Your product":                                            b. Includes:
    a. Means:                                                    (1) Warranties or representations made at any
      (1) Any goods or products, other than real                      time with respect to the fitness, quality,
           property, manufactured, sold, handled,                     durability, performance or use of "your
           distributed or disposed of by:                             product"; and
          (a) You;                                               (2) The providing of or failure to provide
                                                                      warnings or instructions.
          (b) Others trading under your name; or
                                                               c. Does not include vending machines or other
          (c) A person or organization whose                      property rented to or located for the use of
               business or assets you have acquired;              others but not sold.
               and
       (2) Containers (other than vehicles), materials,
           parts or equipment furnished in connection
           with such goods or products.




Page 6 of 6                           © Insurance Services Office, Inc., 2012                   CG 00 33 0413
       Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 77 of 97



                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                              CG 00 68 05 09

       RECORDING AND DISTRIBUTION OF MATERIAL OR
       INFORMATION IN VIOLATION OF LAW EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion q. of Paragraph 2. Exclusions of Sec­             B. Exclusion p. of Paragraph 2. Exclusions of Sec­
   tion I - Coverage A - Bodily Injury And Prop­                  tion I - Coverage B - Personal And Advertising
   erty Damage Liability is replaced by the follow­               Injury Liability is replaced by the following:
   ing:                                                           2. Exclusions
   2. Exclusions                                                      This insurance does not apply to:
       This insurance does not apply to:                              p. Recording And Distribution Of Material
        q. Recording And Distribution Of Material                         Or Information In Violation Of Law
            Or Information In Violation Of Law                            "Personal and advertising injury" arising di­
            "Bodily injury" or "property damage" arising                  rectly or indirectly out of any action or omis­
            directly or indirectly out of any action or                   sion that violates or is alleged to violate:
            omission that violates or is alleged to vio­                 (1) The Telephone Consumer Protection
            late:                                                            Act (TCPA), including any amendment
           (1) The Telephone Consumer Protection                             of or addition to such law;
                Act (TCPA), including any amendment                      (2) The CAN-SPAM Act of 2003, including
                of or addition to such law;                                  any amendment of or addition to such
           (2) The CAN-SPAM Act of 2003, including                            law;
                any amendment of or addition to such                     (3) The Fair Credit Reporting Act (FCRA),
                law;                                                         and any amendment of or addition to
           (3) The Fair Credit Reporting Act (FCRA),                         such law, including the Fair and Accu­
                and any amendment of or addition to                           rate Credit Transaction Act (FACTA); or
                such law, including the Fair and Accu­                   (4) Any federal, state or local statute, ordi­
                rate Credit Transaction Act (FACTA); or                       nance or regulation, other than the
           (4)  Any   federal, state or local statute, ordi­                 TCPA, CAN-SPAM Act of 2003 or
                nance or regulation, other than the                           FCRA and their amendments and addi­
                TCPA, CAN-SPAM Act of 2003 or                                tions, that addresses, prohibits, or limits
                FCRA and their amendments and addi­                          the printing, dissemination, disposal,
                tions, that addresses, prohibits, or limits                   collecting, recording, sending, transmit­
                the printing, dissemination, disposal,                       ting, communicating or distribution of
                collecting, recording, sending, transmit­                     material or information.
                ting, communicating or distribution of
                material or information.




CG 00 68 05 09                           © Insurance Services Office, Inc., 2008                            Page 1 of 1     □
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 78 of 97


POLICY NUMBER: L15A837352 01                                               COMMERCIAL GENERAL LIABILITY
                                                                                          CG 20 11 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                ADDITIONAL INSURED - MANAGERS OR
                       LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                  SCHEDULE

 Designation Of Premises (Part Leased To You):
313 Rankin Road, Houston TX 77073



 Name Of Person(s) Or Organization(s) (Additional Insured):
Rankin Road, Inc
313 Rankin Road
Houston TX 77073
 Additional Premium:      $

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section II - Who Is An Insured is amended to                 2. If coverage provided to the additional insured
   include as an additional insured the person(s) or                is required by a contract or agreement, the
   organization(s) shown in the Schedule, but only                  insurance afforded to such additional insured
   with respect to liability arising out of the                     will not be broader than that which you are
   ownership, maintenance or use of that part of the                required by the contract or agreement to
   premises leased to you and shown in the                          provide for such additional insured.
   Schedule and subject to the following additional          B. With respect to the insurance afforded to these
   exclusions:                                                  additional insureds, the following is added to
   This insurance does not apply to:                            Section III - Limits Of Insurance:
    1. Any "occurrence" which takes place after you             If coverage provided to the additional insured is
       cease to be a tenant in that premises.                   required by a contract or agreement, the most we
   2. Structural alterations, new construction or               will pay on behalf of the additional insured is the
       demolition operations performed by or on                 amount of insurance:
       behalf of the person(s) or organization(s)               1. Required by the contract or agreement; or
       shown in the Schedule.                                   2. Available under the applicable Limits of
   However:                                                          Insurance shown in the Declarations;
    1. The insurance afforded to such additional                whichever is less.
       insured only applies to the extent permitted             This endorsement shall not increase the
       by law; and                                              applicable Limits of Insurance shown in the
                                                                Declarations.




CG 20 11 0413                        © Insurance Services Office, Inc., 2012                          Page 1 of 1
           Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 79 of 97
POLICY NUMBER: L15A837352 01                                                       COMMERCIAL GENERAL LIABILITY
                                                                                                  CG 21 44 07 98

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      LIMITATION OF COVERAGE TO DESIGNATED
                               PREMISES OR PROJECT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

Premises:
 313 Rankin Road, Houston TX 77073
Project:

(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)

This insurance applies only to "bodily injury", "property damage", "personal and advertising injury" and medical expenses
arising out of:
   1. The ownership, maintenance or use of the premises shown in the Schedule and operations necessary or incidental
      to those premises: or
   2. The project shown in the Schedule.




CG 21 44 07 98                       Copyright, Insurance Services Office, Inc., 1997                 Page 1 of 1
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 80 of 97



                                                                       COMMERCIAL GENERAL LIABILITY
                                                                                      CG 21 46 07 98

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 ABUSE OR MOLESTATION EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2.,          2. The negligent:
Exclusions of Section I - Coverage A - Bodily                 a. Employment;
Injury And Property Damage Liability and Para­
graph 2., Exclusions of Section I - Coverage B -              b. Investigation;
Personal And Advertising Injury Liability:                    c. Supervision;
This insurance does not apply to "bodily injury",             d. Reporting to the proper authorities, or failure
"property damage" or "personal and advertising                   to so report; or
injury" arising out of:                                       e. Retention;
1. The actual or threatened abuse or molestation by           of a person for whom any insured is or ever was
    anyone of any person while in the care, custody           legally responsible and whose conduct would be
    or control of any insured, or                             excluded by Paragraph 1. above.




CG 21 46 07 98                 Copyright, Insurance Services Office, Inc., 1997                     Page 1 of 1    □
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 81 of 97



                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 4712 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,       B. The following exclusion is added to Paragraph 2.,
    Exclusions of Section I - Coverage A - Bodily              Exclusions of Section I - Coverage B - Per­
    Injury And Property Damage Liability:                      sonal And Advertising Injury Liability:
    This insurance does not apply to:                          This insurance does not apply to:
    "Bodily injury" to:                                        "Personal and advertising injury" to:
  (1) A person arising out of any:                           (1) A person arising out of any:
       (a) Refusal to employ that person;                        (a) Refusal to employ that person;
       (b) Termination of that person's employment;              (b) Termination of that person's employment;
            or                                                        or
       (c) Employment-related practices, policies,               (c) Employment-related practices, policies,
            acts or omissions, such as coercion, demo­                acts or omissions, such as coercion, demo­
            tion, evaluation, reassignment, discipline,               tion, evaluation, reassignment, discipline,
            defamation, harassment, humiliation, dis­                 defamation, harassment, humiliation, dis­
            crimination or malicious prosecution di­                  crimination or malicious prosecution di­
            rected at that person; or                                 rected at that person; or
   (2) The spouse, child, parent, brother or sister of       (2) The spouse, child, parent, brother or sister of
        that person as a consequence of "bodily injury"           that person as a consequence of "personal and
        to that person at whom any of the employment-             advertising injury" to that person at whom any
        related practices described in Paragraphs (a),            of the employment-related practices described
        (b), or (c) above is directed.                            in Paragraphs (a), (b), or (c) above is directed.
    This exclusion applies:                                    This exclusion applies:
   (1) Whether the injury-causing event described in         (1) Whether the injury-causing event described in
        Paragraphs (a), (b) or (c) above occurs before            Paragraphs (a), (b) or (c) above occurs before
        employment, during employment or after em­                employment, during employment or after em­
        ployment of that person;                                  ployment of that person;
   (2) Whether the insured may be liable as an em­           (2) Whether the insured may be liable as an em­
        ployer or in any other capacity; and                      ployer or in any other capacity; and
   (3) To any obligation to share damages with or             (3) To any obligation to share damages with or
        repay someone else who must pay damages                   repay someone else who must pay damages
        because of the injury.                                    because of the injury.




CG 21 47 12 07                             © ISO Properties, Inc., 2006                               Page 1 of 1     □
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 82 of 97



                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 49 09 99

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         TOTAL POLLUTION EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion f. under Paragraph 2., Exclusions of               (2) Any loss, cost or expense arising out of any:
Section I - Coverage A - Bodily Injury And Prop­                 (a) Request, demand, order or statutory or
erty Damage Liability is replaced by the following:                  regulatory requirement that any insured or
This insurance does not apply to:                                    others test for, monitor, clean up, remove,
f. Pollution                                                         contain, treat, detoxify or neutralize, or in
                                                                     any way respond to, or assess the effects
   (1) "Bodily injury" or "property damage" which                    of "pollutants"; or
       would not have occurred in whole or part but
       for the actual, alleged or threatened discharge,         (b) Claim or suit by or on behalf of a govern­
       dispersal, seepage, migration, release or es­                 mental authority for damages because of
       cape of "pollutants" at any time.                             testing for, monitoring, cleaning up, remov­
                                                                     ing, containing, treating, detoxifying or
                                                                     neutralizing, or in any way responding to, or
                                                                     assessing the effects of, "pollutants".




CG 21 49 09 99                   Copyright, Insurance Services Office, Inc., 1998                    Page 1 of 1     □
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 83 of 97



                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 67 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.          B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I - Coverage A - Bodily                Exclusions of Section I - Coverage B - Per­
   Injury And Property Damage Liability:                        sonal And Advertising Injury Liability:
   2. Exclusions                                                2. Exclusions
      This insurance does not apply to:                            This insurance does not apply to:
       Fungi Or Bacteria                                            Fungi Or Bacteria
       a. "Bodily injury" or "property damage" which                a. "Personal and advertising injury" which
           would not have occurred, in whole or in part,               would not have taken place, in whole or in
           but for the actual, alleged or threatened in­               part, but for the actual, alleged or threat­
           halation of, ingestion of, contact with, expo­              ened inhalation of, ingestion of, contact
           sure to, existence of, or presence of, any                  with, exposure to, existence of, or presence
           "fungi" or bacteria on or within a building or              of any "fungi" or bacteria on or within a
           structure, including its contents, regardless               building or structure, including its contents,
           of whether any other cause, event, material                 regardless of whether any other cause,
           or product contributed concurrently or in any               event, material or product contributed con­
           sequence to such injury or damage.                          currently or in any sequence to such injury.
       b. Any loss, cost or expenses arising out of the            b. Any loss, cost or expense arising out of the
           abating, testing for, monitoring, cleaning up,              abating, testing for, monitoring, cleaning up,
           removing, containing, treating, detoxifying,                removing, containing, treating, detoxifying,
           neutralizing, remediating or disposing of, or               neutralizing, remediating or disposing of, or
           in any way responding to, or assessing the                  in any way responding to, or assessing the
           effects of, "fungi" or bacteria, by any insured             effects of, "fungi" or bacteria, by any insured
           or by any other person or entity.                           or by any other person or entity.
       This exclusion does not apply to any "fungi" or       C. The following definition is added to the Definitions
       bacteria that are, are on, or are contained in, a        Section:
       good or product intended for bodily consump­             "Fungi" means any type or form of fungus, includ­
       tion.                                                    ing mold or mildew and any mycotoxins, spores,
                                                                scents or byproducts produced or released by
                                                                fungi.




CG 21 67 12 04                               © ISO Properties, Inc., 2003                                Page 1 of 1     □
       Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 84 of 97


                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                             CG 21 75 06 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   EXCLUSION OF CERTIFIED ACTS OF TERRORISM AND
      EXCLUSION OF OTHER ACTS OF TERRORISM
       COMMITTED OUTSIDE THE UNITED STATES
This endorsement modifies insurance provided under the following:
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The following exclusion is added:                                 b. Protracted and obvious physical disfigure­
   This insurance does not apply to:                                     ment; or
   TERRORISM                                                         c. Protracted loss of or impairment of the
                                                                         function of a bodily member or organ; or
   "Any injury or damage" arising, directly or indi­
   rectly, out of a "certified act of terrorism", or out of      3. The terrorism involves the use, release or
   an "other act of terrorism" that is committed out­                escape of nuclear materials, or directly or indi­
   side of the United States (including its territories              rectly results in nuclear reaction or radiation or
   and possessions and Puerto Rico), but within the                  radioactive contamination; or
   "coverage territory". However, with respect to an             4. The terrorism is carried out by means of the
   "other act of terrorism", this exclusion applies only             dispersal or application of pathogenic or poi­
   when one or more of the following are attributed to               sonous biological or chemical materials; or
   such act:                                                     5. Pathogenic or poisonous biological or chemical
   1. The total of insured damage to all types of                    materials are released, and it appears that one
       property exceeds $25,000,000 (valued in US                    purpose of the terrorism was to release such
       dollars).    In     determining     whether     the           materials.
       $25,000,000 threshold is exceeded, we will in­            With respect to this exclusion, Paragraphs 1. and
       clude all insured damage sustained by property            2. describe the thresholds used to measure the
       of all persons and entities affected by the ter­          magnitude of an incident of an "other act of terror­
       rorism and business interruption losses sus­              ism" and the circumstances in which the threshold
       tained by owners or occupants of the damaged              will apply for the purpose of determining whether
       property. For the purpose of this provision, in­          this exclusion will apply to that incident.
       sured damage means damage that is covered
       by any insurance plus damage that would be             B. The following definitions are added:
       covered by any insurance but for the applica­             1. For the purposes of this endorsement, "any
       tion of any terrorism exclusions; or                          injury or damage" means any injury or damage
   2. Fifty or more persons sustain death or serious                 covered under any Coverage Part to which this
       physical injury. For the purposes of this provi­              endorsement is applicable, and includes but is
       sion, serious physical injury means:                          not limited to "bodily injury", "property dam­
                                                                     age", "personal and advertising injury", "injury"
       a. Physical injury that involves a substantial                or "environmental damage" as may be defined
           risk of death; or                                         in any applicable Coverage Part.




CG 21 75 06 08                          © Insurance Services Office, Inc., 2008                           Page 1 of 2     □
     Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 85 of 97




  2. "Certified act of terrorism" means an act that is             c. The act is a violent act or an act that is
     certified by the Secretary of the Treasury, in                    dangerous to human life, property or infra­
     concurrence with the Secretary of State and                       structure and is committed by an individual
     the Attorney General of the United States, to                     or individuals as part of an effort to coerce
     be an act of terrorism pursuant to the federal                    the civilian population of the United States
     Terrorism Risk Insurance Act. The criteria con­                   or to influence the policy or affect the con­
     tained in the Terrorism Risk Insurance Act for a                  duct of the United States Government by
     "certified act of terrorism" include the following:               coercion.
     a. The act resulted in insured losses in excess           3. "Other act of terrorism" means a violent act or
         of $5 million in the aggregate, attributable to           an act that is dangerous to human life, property
         all types of insurance subject to the Terror­             or infrastructure that is committed by an indi­
         ism Risk Insurance Act;                                   vidual or individuals and that appears to be
     b. The act resulted in damage:                                part of an effort to coerce a civilian population
                                                                   or to influence the policy or affect the conduct
        (1) Within the United States (including its                of any government by coercion, and the act is
              territories and possessions and Puerto               not a "certified act of terrorism".
              Rico); or
                                                                   Multiple incidents of an "other act of terrorism"
        (2) Outside of the United States in the case               which occur within a seventy-two hour period
              of:                                                  and appear to be carried out in concert or to
             (a) An air carrier (as defined in Section             have a related purpose or common leadership
                  40102 of title 49, United States                 shall be considered to be one incident.
                  Code) or United States flag vessel        C. In the event of any incident of a "certified act of
                  (or a vessel based principally in the        terrorism" or an "other act of terrorism" that is not
                  United States, on which United               subject to this exclusion, coverage does not apply
                  States income tax is paid and whose          to any loss or damage that is otherwise excluded
                  insurance coverage is subject to             under this Coverage Part.
                  regulation in the United States), re­
                  gardless of where the loss occurs; or
             (b) The premises of any United States
                  mission; and




Page 2 of 2                           © Insurance Services Office, Inc., 2008                      CG 21 75 06 08      □
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 86 of 97



                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 96 03 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. The following exclusion is added to Paragraph 2.,          B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I - Coverage A - Bodily                 Exclusions of Section I - Coverage B - Per­
   Injury And Property Damage Liability:                         sonal And Advertising Injury Liability:
   2. Exclusions                                                 2. Exclusions
       This insurance does not apply to:                            This insurance does not apply to:
       Silica Or Silica-Related Dust                                 Silica Or Silica-Related Dust
       a. "Bodily injury" arising, in whole or in part, out          a. "Personal and advertising injury" arising, in
           of the actual, alleged, threatened or sus­                    whole or in part, out of the actual, alleged,
           pected inhalation of, or ingestion of, "silica"               threatened or suspected inhalation of, in­
           or "silica-related dust".                                     gestion of, contact with, exposure to, exis­
       b. "Property damage" arising, in whole or in                      tence of, or presence of, "silica" or "silica-
           part, out of the actual, alleged, threatened                  related dust".
           or suspected contact with, exposure to, ex­               b. Any loss, cost or expense arising, in whole
           istence of, or presence of, "silica" or "silica-              or in part, out of the abating, testing for,
           related dust".                                                monitoring, cleaning up, removing, contain­
       c. Any loss, cost or expense arising, in whole                    ing, treating, detoxifying, neutralizing, reme­
           or in part, out of the abating, testing for,                  diating or disposing of, or in any way re­
           monitoring, cleaning up, removing, contain­                   sponding to or assessing the effects of,
           ing, treating, detoxifying, neutralizing, reme­               "silica" or "silica-related dust", by any in­
           diating or disposing of, or in any way re­                    sured or by any other person or entity.
           sponding to or assessing the effects of,           C. The following definitions are added to the Defini­
           "silica" or "silica-related dust", by any in­         tions Section:
           sured or by any other person or entity.               1. "Silica" means silicon dioxide (occurring in
                                                                     crystalline, amorphous and impure forms), sil­
                                                                     ica particles, silica dust or silica compounds.
                                                                 2. "Silica-related dust" means a mixture or combi­
                                                                     nation of silica and other dust or particles.




CG 21 96 03 05                                © ISO Properties, Inc., 2004                                 Page 1 of 1     □
       Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 87 of 97



                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                             CG 24 01 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               NON-BINDING ARBITRATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

If we and the insured do not agree whether coverage                2. Bear the expenses of the third arbitrator
is provided under this Coverage Part for a claim made                 equally.
against the insured, then either party may make a              Unless both parties agree otherwise, arbitration will
written demand for arbitration.                                take place in the county or parish in which the address
When this demand is made, each party will select an            shown in the Declarations is located. Local rules of
arbitrator. The two arbitrators will select a third. If they   law as to procedure and evidence will apply. Any
cannot agree within 30 days, either may request that           decision agreed to by the arbitrators may be appealed
selection be made by a judge of a court having juris­          to a court of competent jurisdictions.
diction. Each party will:
    1. Pay the expenses it incurs; and




CG 24 01 12 04                                 © ISO Properties, Inc., 2003                              Page 1 of 1     □
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 88 of 97



POLICY NUMBER: L15A837352 01                                           COMMERCIAL GENERAL LIABILITY
                                                                                      CG 24 07 01 96

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        PRODUCTS/COMPLETED OPERATIONS HAZARD
                     REDEFINED
This endorsement modifies insurance provided under the following:
                                              >
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                 SCHEDULE
Description of Premises and Operations:
Adult Nightclub



(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)


With respect to "bodily injury" or "property damage"      Paragraph a. of the definition of "Products-completed
arising out of "your products" manufactured, sold,        operations hazard" in the DEFINITIONS Section is
handled or distributed:                                   replaced by the following:
1. On, from or in connection with the use of any             "Products-completed operations hazard":
    premises described in the Schedule, or                    a. Includes all "bodily injury" and "property dam­
2. In connection with the conduct of any operation               age" that arises out of "your products" if the
    described in the Schedule, when conducted by                 "bodily injury" or "property damage" occurs
    you or on your behalf,                                       after you have relinquished possession of
                                                                 those products.




CG 24 07 01 96                 Copyright, Insurance Services Office, Inc., 1994                     Page 1 of 1    □
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 89 of 97



                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 24 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      AMENDMENT OF INSURED CONTRACT DEFINITION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The definition of "insured contract" in the Definitions            Paragraph f. does not include that part of any
section is replaced by the following:                              contract or agreement:
"Insured contract" means:                                         (1) That indemnifies a railroad for "bodily injury"
    a. A contract for a lease of premises. However,                    or "property damage" arising out of
       that portion of the contract for a lease of                     construction or demolition operations, within
       premises that indemnifies any person or                         50 feet of any railroad property and
       organization for damage by fire to premises                     affecting any railroad bridge or trestle,
       while rented to you or temporarily occupied by                  tracks, road-beds, tunnel, underpass or
       you with permission of the owner is not an                      crossing;
       "insured contract";                                        (2) That indemnifies an architect, engineer or
    b. A sidetrack agreement;                                          surveyor for injury or damage arising out of:
    c. Any easement or license agreement, except in                   (a) Preparing, approving, or failing to
       connection with construction or demolition                          prepare or approve, maps, shop
       operations on or within 50 feet of a railroad;                      drawings, opinions, reports, surveys,
                                                                           field orders, change orders or drawings
    d. An obligation, as required by ordinance, to                         and specifications; or
       indemnify a municipality, except in connection
       with work for a municipality;                                 (b) Giving directions or instructions, or
                                                                           failing to give them, if that is the primary
    e. An elevator maintenance agreement;                                  cause of the injury or damage; or
    f. That part of any other contract or agreement               (3) Linder which the insured, if an architect,
       pertaining to your business (including an                       engineer or surveyor, assumes liability for
       indemnification of a municipality in connection                 an injury or damage arising out of the
       with work performed for a municipality) under                   insured's rendering or failure to render
       which you assume the tort liability of another                  professional services, including those listed
       party to pay for "bodily injury" or "property                   in (2) above and supervisory, inspection,
       damage" to a third person or organization,                      architectural or engineering activities.
       provided the "bodily injury" or "property
       damage" is caused, in whole or in part, by you
       or by those acting on your behalf. However,
       such part of a contract or agreement shall only
       be considered an "insured contract" to the
       extent your assumption of the tort liability is
       permitted by law. Tort liability means a liability
       that would be imposed by law in the absence
       of any contract or agreement.




CG 24 26 0413                          © Insurance Services Office, Inc., 2012                           Page 1 of 1
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 90 of 97



POLICY NUMBER: L15 A837352 01                                              COMMERCIAL GENERAL LIABILITY
                                                                                          CG 28 06 01 96

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     LIMITATION OF COVERAGE TO INSURED PREMISES
This endorsement modifies insurance provided under the following:

   LIQUOR LIABILITY COVERAGE PART

                                                    SCHEDULE

Description and Location of "Insured Premises":
313 Rankin Road, Houston TX 77073




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)
A. This insurance only applies to damages arising out of your "insured premises".
B. The following definition is added to the DEFINITIONS Section:
     "Insured premises" means:
     1. The premises shown in the Schedule; and
     2. Any premises you acquire during the policy period for use in manufacturing, distributing, selling, serving Or
         furnishing alcoholic beverages if:
         a. You notify us within 30 days after the acquisition, and
         b. You have no other valid and collectible insurance applicable to the loss.




CG 28 06 01 96                   Copyright, Insurance Services Office, Inc., 1994                       Page 1 of 1     □
Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 91 of 97




     /VxSpecialty Insurance Company
 In Witness Whereof, Aix Specialty Insurance Company has executed and attested
 these presents, and where required by law, has caused this Policy to be
 countersigned by its duly authorized Representative.




Charles Frederick Cronin                          Joseph M. Zubretsky
 Corporate Secretary                                   President




 AIL00160613                                                            Page 1 of 1
                   Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 92 of 97


  Hanover
        inSI1l.UK I- Cjldlljl
                                                                           Liability Unit
                                                                           PO Box 15148
                                                                           Worcester MA 01615-0148
                                                                           Telephone: 800-628-0250 Ext: 3685013
                                                                           Fax Number: 508-926-5660


                 April 03, 2019



                 EMBASSY INC, DBA HOUSTON DOLLS
                 313 RANKIN ROAD SUITE H
                 HOUSTON TX 77073



                 Re:       Our Insured: EMBASSY INC, DBA HOUSTON DOLLS
                           Claim Number: 19-00405795 000
                           Date of Loss: 06/02/2017

                 Dear Max Pajooh:

                 AIX Specialty Insurance Company ("Hanover") has received notice of the above captioned
                 claim against Embassy, Inc. dba Houston Dolls, a Named Insured under the policy for
                 Embassy, Inc. dba Houston Dolls (hereinafter referred to as "Embassy"). The claim alleges
                 that an independent contractor, Kasidie Barton (the "Plaintiff) suffered bodily Injury after
                 she had a seizure and became unconscious on or about June 2, 2017 (the "Claim"). This
                 Claim was noticed to Hanover on March 5, 2019. After reviewing the provisions of the
                 policy, we have determined that there Is no coverage for this loss for the reasons which
                 will be set forth in this letter.
                 Policy Information

                 Embassy, Inc. dba Houston Dolls is the Named Insured on a Commercial Liability
                 Insurance Policy with a policy number L15-A837352-01and a policy period of January 30,
                 2017 to January 30, 2018. The Policy contains a Commercial General Liability Coverage
                 Form, coverage form number CG 00 01 04 13. The Commercial General Liability Coverage
                 Form has been amended by Form 801-0037 06 13 EXCLUSION - INJURY TO INDEPENDENT
                 CONTRACTORS. The applicable provisions of the Policy are addressed below.
                       CG OO 01 04 13 COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                 SECTION I - COVERAGES
                 COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE LIABILITY


                 1. 1.             Insuring Agreement

                 1. a.     We will pay those sums that the insured becomes legally obligated to pay as
                 damages because of "bodily injury" or "property damage" to which this Insurance applies.
                 We will have the right and duty to defend the insured against any "suit” seeking those
                 damages. However, we will have no duty to defend the Insured against any "suit" seeking
                 damages for "bodily injury" or "property damage" to which this Insurance does not apply.
                 We may, at our discretion, Investigate any "occurrence" and settle any claim or "suit" that
                 may result. But:
                 (1) The amount we will pay for damages is limited as described in Section III
                 limits of Insurance; and
                                                                                                         EXHIBIT
                                                                                        Page 2 of 4
                                                                                                                C
271-5657(6116)
  Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 93 of 97


 Claim Number: 19-00405795 000


 (2) Our right and duty to defend ends when we have used up the applicable limit of
 Insurance in the payment of judgments or settlements under coverages A or B or
 medical expenses under Coverage C. No other obligation or liability to pay sums or
 perform acts or services is covered unless explicitly provided for under
 Supplementary Payments - Coverages A and B.

 Section 2. EXCLUSIONS, as amended by 801-0037 06 13 EXCLUSION - INJURY TO
 INDEPENDENT CONTRACTORS provides in relevant part that:


The following exclusion is added to SECTION 1 - COVERAGES, COVERAGE A BODILY
INJURY AND PROPERTY DAMAGE LIABILITY , And SECTION I - COVERAGES,
COVERAGE B PERSONAL AND ADVERTISING LIABILITY , Paragraph 2. Exclusions:

This insurance does not apply to claims, costs or expenses due to "bodily injury", "property
damage" or "personal and advertising injury" sustained by the owner, partner or
"employee" of an independent contractor working for you or on your behalf.


Section V - DEFINITIONS:


1. "Bodily injury" means bodily injury, sickness or disease sustained by a person,
    including death resulting from any of these at any time.

1. "Employee" includes a "leased worker". "Employee" does not Include a "temporary
worker".

10. "Leased worker" means a person leased to you by a labor leasing firm under an
     agreement between you and the labor leasing firm, to perform duties related to the
     conduct of your business. "Leased worker" does not include a "temporary worker".

13. "Occurrence" means an accident, including continuous or repeated exposure to
Substantially the same general harmful conditions.

    19. "Temporary worker" means a person who is furnished to you to substitute for a
         permanent "employee" on leave or to meet seasonal or short-term workload
conditions.



 Conclusion After a careful review of the policy, Hanover disclaims any coverage and/or
defense obligations in this matter because the "bodily injury" was sustained by an
independent contractor as outlined in Section 2 Exclusions and Section V Definitions. We
are not defending Embassy, Inc. dba Houston Dolls and It Is imperative that you get an
attorney to represent your interests immediately. Please contact your agent to place all
other relevant carriers on notice who supply coverage to Embassy and, if you wish,
continue to submit documents to us for our review.

The Company reserves the right to supplement, modify and amend this letter as new facts
are learned or allegations are made. This correspondence is not intended and should not
be construed as an exhaustive listing of the terms, conditions or exclusions of the Policy
that act to preclude coverage in this matter. The Company does not waive any rights or
defenses available to it in this matter, either under the Policy or the law by falling to
expressly set out those rights or defenses in this letter.



                                                                      Page 3 of 4
       Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 94 of 97
to.


      Claim Number: 19-00405795 000

      If you believe any facts described herein are incorrect or if there any additional facts,
      documents or circumstances which should be brought to Hanover’s attention concerning
      the coverage issues, please advise me immediately.

      If you have any questions, please don't hesitate to contact me.

      Sincerely,
      9?ionUftue tyfafoan,
      Monique Walton
      Specialty Claims Analyst
      AIX Specialty Insurance Company
      mwalton@hanover.com

      cc:             AM WINS BRKG OF TENNESSEE




                                                                             Page 4 of 4
         Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 95 of 97
k*




                                        I RE LAN MCDANIEL
                                                             PLLC

     Jacob M. Stephens                                                                         isteohens@imtexaslaw.com
     Senior Counsel


                                                  September 19, 2019

     Monique Walton                                                   VIA E-Mail: mwalton@hanover.com
     Specialty Claims Analyst
     AIX Specialty Insurance Company

               RE:    Your Insured:               Embassy, Inc. d/b/a Houston Dolls
                      Claim Number:               19-00405795-000
                      Date of Loss:               06/02/2017

     Ms. Walton:

             Please be advised that Irelan McDaniel, PLLC has been engaged to represent
     Embassy Inc. d/b/a Houston Dolls ("Embassy") in connection with the above-referenced
     claim. I am in receipt of your correspondence dated April 3, 2019, in which AIX Specialty
     Insurance Company (“Hanover”) acknowledges receipt of Embassy’s notice of claim and
     denies Embassy's request for defense and indemnification for Cause No. 2019-12170;
     K.B. v. Embassy, et a/; in the 234th District Court of Harris County, Texas (the “Lawsuit”).
     The authority relied upon by Hanover to deny Embassy’s request for defense and
     indemnification is misplaced and I would strongly urge you to reconsider.

            Generally, your restatement of the policy's terms is correct; however, the coverage
     analysis is fatally flawed. Specifically, you state that Hanover is denying coverage
     because “the ‘bodily injury’ was sustained by an independent contractor* (emphasis
     added). Hanover’s analysis is wholly inconsistent with the facts alleged in the Lawsuit.

             As I am sure you know, an insurer’s duty to defend is determined solely by the
     allegation in the pleadings and the language of the insurance policy.1 Extrinsic evidence
     from either the insurer or the insured, which contradicts the allegation of the underlying
     petition, should not be considered in the coverage determination.2 This is generally



     1 Nat'l Union Fire Ins. Co. of Pittsburgh, Pa. v. Merchants Fast Motor Lines, Inc., 939 S.W.2d 139,141 (Tex. 1997)
     2 Pine Oak Builders, Inc. v. Great Am. Lloyds Ins. Co., 279 S.W.3d 650, 655 (Tex. 2009)                  _______

                                                                                                                 EXHIBIT
                                              (713)222-7666 1 F: (713) 222-7669
                                       2520 Caroline Street, 2nd Floor, Houston, Texas 77004
                                                     www. 1 MTexasLaw.com
                                                                                                                          D

                                                                                                                              A
   Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 96 of 97

Monique Walton
September 19, 2019
Page 2 of 3

referred to as the “eight corners” rule.3 When applying the eight corners rule, Texas courts
give the allegations in the petition a liberal interpretation.4 Specifically, in circumstances
where the complaint does not clearly bring the case within or without coverage, such
doubt will always be resolved in the insured’s favor.5

       Therefore, Hanover needed only to look to the policy and the pleadings of the
Lawsuit to determine if coverage existed. However, from the analysis in your
correspondence, it is clear that a proper evaluation of coverage did not happen. In
particular, the Lawsuit makes no mention of the injured party being an independent
contractor. Accordingly, Hanover’s basis for denying coverage is baseless and highly
prejudicial to its insured.

        Consequently, demand is hereby made that Hanover tender a defense to Embassy
in the Lawsuit and confirm that Hanover has accepted coverage and will indemnify
Embassy from any loss resulting from the Lawsuit within fourteen (14) days from the date
of this correspondence. In the event that Hanover fails to tender the defense and confirm
coverage within the time period prescribed herein, please be advised that Embassy
intends to file a lawsuit against Hanover for breach of contract and violations of the Texas
Insurance Code and/or Texas Deceptive Trade Practices Act.

       Nothing in this letter is intended to suggest that we have set forth all of Embassy’s
rights and remedies against Hanover. On the contrary, if litigation is necessary, please
be advised that Embassy intends to pursue any and all rights and remedies it may have
against Hanover under the Policy, Texas law, or in equity including, but not limited to filing
a lawsuit against Hanover seeking to recover it actual damages, statutory damages,
exemplary damages, interest, and attorney's fees and costs.

         Embassy would prefer to resolve this matter without the necessity of a lawsuit.
However, if this matter is not resolved to Embassy’s satisfaction as soon as possible, we
will initiate litigation against Hanover without further notice.

      Time is of the essence. Please direct all future correspondence regarding this
matter to the undersigned.




3 Union Fire, 939 S.W.2d at 141.
*ld.
5 Id.




                                                                                                 k
      Case 4:19-cv-04554 Document 1-3 Filed on 11/20/19 in TXSD Page 97 of 97
1
    Monique Walton
    September 19, 2019
    Page 3 of 3

         I look forward to your prompt response.

                                                   Yours truly,



                                                   Jacob M. Stephens

    JMS/dh




                                                                                i
